


 

Exhibit 10.38

 

[g48552jai001.jpg]

 

 

 

 

 

 

 

 

 

 

ANTURIE BETEILIGUNGSVERWALTUNGS GmbH

 

KAZAKHMYS POWER B.V.

 

KAZAKHMYS PLC

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

AGREEMENT

 

for the sale and purchase of 100% of the issued share

capital of AES Kazakhstan Holdings BV, AES

Ekibastuz Holdings BV and Emerging Energy

Investments & Holdings BV

--------------------------------------------------------------------------------

 

 

 

 

 

5 February 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

CONTENTS

 

Clause

 

 

Page

 

 

 

 

1.

 

SALE AND PURCHASE

3

2.

 

PRICE

4

3.

 

CONDITIONS TO CLOSING

5

4.

 

CLOSING

7

5.

 

INDEMNITY IN RESPECT OF CONSENTS

8

6.

 

SELLER GROUP REORGANISATION

8

7.

 

SELLER WARRANTIES

9

8.

 

PURCHASER WARRANTIES

13

9.

 

CONDUCT OF PURCHASER CLAIMS

13

10.

 

CHANGES OF NAME

14

11.

 

INTRA-GROUP SERVICES

15

12.

 

NO RIGHTS OF RESCISSION OR TERMINATION

15

13.

 

PAYMENTS

15

14.

 

INTER-COMPANY DEBT

16

15.

 

ANNOUNCEMENTS

16

16.

 

CONFIDENTIALITY

16

17.

 

NON-SOLICITATION

18

18.

 

ASSIGNMENT

18

19.

 

FURTHER ASSURANCES

18

20.

 

COSTS

19

21.

 

NOTICES

19

22.

 

CONFLICT WITH OTHER AGREEMENTS

19

23.

 

WHOLE AGREEMENT

20

24.

 

RIGHT OF SET-OFF

20

25.

 

GUARANTEE

21

26.

 

WAIVERS, RIGHTS AND REMEDIES

21

27.

 

COUNTERPARTS

21

28.

 

VARIATIONS

22

29.

 

INVALIDITY

22

30.

 

NO THIRD PARTY ENFORCEMENT RIGHTS

22

31.

 

GOVERNING LAW AND JURISDICTION

22

SCHEDULE 1  TARGET COMPANIES

23

SCHEDULE 2  LIMITATIONS ON LIABILITY

25

SCHEDULE 3  PURCHASER WARRANTIES

29

SCHEDULE 4  CLOSING ARRANGEMENTS

31

SCHEDULE 5  GENERAL DISCLOSURES

34

SCHEDULE 6  AES COMPLIANCE TERMS AND CONDITIONS

36

SCHEDULE 7  EARNOUT CONSIDERATION

38

SCHEDULE 8  INTER COMPANY DEBT

49

SCHEDULE 9  POST-CLOSING FINANCIAL ADJUSTMENTS

50

SCHEDULE 10  PRICE ALLOCATION

55

SCHEDULE 11  AVAILABLE CAPACITY

56

SCHEDULE 12  DEFINITIONS AND INTERPRETATION

57

 

 

 

2

--------------------------------------------------------------------------------

AGREEMENT

 

dated 5 February 2008

 

PARTIES:

 

1.                                       ANTURIE BETEILIGUNGSVERWALTUNGS GmbH of
1010 Vienna, Dr Karl Lueger-Ring 12, Austria (the Seller);

 

2.                                       KAZAKHMYS POWER B.V. of Prins
Bernhardplein 200, 1097 JB Amsterdam, The Netherlands (the Purchaser); and

 

3.                                       KAZAKHMYS PLC of 6th and 7th Floor,
Cardinal Place, 100 Victoria Street, London SW1E 5JL (the Parent Company)

 

(together the parties).

 

The Parent Company enters into this Agreement solely in its capacity of a
guarantor under clause 25 of this Agreement and by execution of this Agreement
shall not have or be deemed to have any obligations or liabilities under this
Agreement other than expressly stipulated in clause 25 of this Agreement.

 

Words and expressions used in this Agreement shall be interpreted in accordance
with Schedule 10.

 

WHEREAS:

 

(A)          The Purchaser has agreed to purchase all the issued share capital
of AES Kazakhstan Holdings BV, AES Ekibastuz Holdings BV and Emerging Energy
Investments & Holdings BV, which together hold (indirectly or directly) certain
interests of The AES Corporation (AES) in the Target Companies (as defined below
and as listed in Schedule 1 of this Agreement) including AES Ekibastuz LLP, the
operator of the AES Ekibastuz power plant in Kazakhstan and Maikuben West LLP,
the owner of the Maikuben West coal mine in Kazakhstan, from the Seller, which
is an indirectly owned subsidiary of AES, for the consideration and upon the
terms and subject to the conditions set out in this Agreement.

 

(B)           The parties have agreed a total consideration in respect of the
Shares being sold of up to $1,525,000,000. Such total consideration is subject
to (i) certain post-closing financial adjustments in respect of cash and
external debt and certain other line items as is described further below in
Schedule 9; (ii) such performance discounts as may be applicable in respect of
the Earnout Consideration of up to $320,000,000, as further set out in Schedule
7 and (iii) otherwise as provided herein or in the Management Agreement.

 

 

IT IS AGREED:

 

 

1.      SALE AND PURCHASE

 

1.1           The Seller shall sell, with full title guarantee, and the
Purchaser shall purchase, the Shares on the terms set out in this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

1.2           The Shares shall be sold free of all Encumbrances with all rights
attaching to them at Closing including the right to receive all distributions
and dividends declared, paid or made in respect of the Shares after Closing.

 

1.3           The Seller covenants with the Purchaser that it has the right to
sell and transfer to the Purchaser the full legal and beneficial interest in the
Shares on the terms set out in this Agreement.

 

2.      PRICE

 

2.1           The initial price for the Shares (the Initial Price) shall be the
amount which results from taking $1,150,000,000 (one billion one hundred fifty
million US dollars) and:

 

(a)                                  subtracting the amount of the External Debt
of the Group Companies as shown in the 30 September 2007 Accounts as set out in
Part C of Exhibit 2;

 

(b)                                 adding the amount of Cash of the Group
Companies as shown in the 30 September 2007 Accounts as set out in Part B of
Exhibit 2;

 

(c)                                  subtracting the amount of the difference
between the External Debt as at the Closing Date as agreed between the Seller
and the Purchaser (the Estimated External Debt) and the External Debt as shown
in the 30 September 2007 Accounts if the former is more than the latter (or
adding the amount of such difference if the former is less than the latter); and

 

(d)                                 adding the amount of the difference between
the Cash as at the Closing Date as agreed between the Seller and the Purchaser
(the Estimated Cash) and the Cash as shown in the 30 September 2007 Accounts if
the former is more than the latter (or subtracting the amount of such difference
if the former is less than the latter).

 

The Seller shall provide the Purchaser with its calculation in good faith of the
amounts of the Estimated External Debt, the Estimated Cash and the amounts to be
paid under Schedule 8 (together with supporting documentation, such
documentation to include the most recent (prior to Closing) monthly management
accounts of the relevant Group Companies) no later than 7 Business Days prior to
Closing. The Calculation of the Initial Price shall be in the form set out in
Exhibit 4. The Seller and the Purchaser shall seek to agree the Calculation of
the Initial Price in good faith prior to Closing. However, if no such agreement
has been reached by no later than 3 Business Days prior to the Closing Date, the
amounts shown in the most recent (prior to Closing) monthly management accounts
of the relevant Group Companies shall be used to determine the Estimated
External Debt and the Estimated Cash for the purposes of clause 2.1(c) and
(d) and the amounts to be paid under Schedule 8.

 

2.2           At Closing, the Purchaser shall pay to the Seller the Initial
Price as calculated in accordance with Clause 2.1 above, subject to Clause 2.3
below.

 

2.3           At Closing the Parties shall make the payments contemplated by
paragraph 2 of Schedule 8 in relation to net Inter-Company Debt. Any payment
made by the Purchaser to the Seller pursuant to paragraph 2 of Schedule 8 will
reduce the Initial Price payable at Closing on a dollar-for-dollar basis (and
any payment made by the Seller to the Purchaser pursuant to paragraph 2 of
Schedule 8 will increase the Initial Price payable at Closing on a
dollar-for-dollar basis).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

2.4           The Final Price shall be calculated after Closing on the basis set
out in Schedule 9.  Any payments required to be made under the Financial
Adjustments shall be treated as adjusting the Initial Price, thus resulting
after such adjustment in the Final Price.

 

2.5           Notwithstanding anything to the contrary in this Agreement, no
payments shall be made under the Financial Adjustments in the event that such
payments would not exceed in aggregate the sum of $2,000,000 (provided that, if
such payments would exceed $2,000,000, the whole amount of such payments shall
be made and not merely the excess).

 

2.6           The Purchaser shall pay to the Seller, by way of fixed deferred
consideration (the Fixed Deferred Consideration), the amount of US$30 million to
be paid as follows:-

 

(a)                                  US$2.5 million on the Closing Date;

 

(b)                                 US$2.5 million on the later of 1 April 2008
and the Closing Date (in addition to the amount payable under sub-clause (a));

 

(c)                                  US$2.5 million on each of 1 July 2008 and 1
October 2008;

 

(d)                                 US$2.5 million on each of 1 January, 1
April, 1 July and 1 October 2009; and

 

(e)                                  US$2.5 million on each of 1 January, 1
April, 1 July and 1 October 2010,

 

subject in each case to any provision of the Management Agreement.

 

2.7           The provisions of Schedule 7 shall apply in respect of the Earnout
Consideration (which the Purchaser shall be obliged to pay in accordance with
the provisions of Schedule 7) and the Total Consideration for the Shares shall
consist of the aggregate of the Final Price, the Fixed Deferred Consideration
and the total amount of Earnout Consideration paid by the Purchaser to the
Seller.

 

2.8           The Total Consideration shall, to the extent applicable, be
adopted for all tax reporting purposes. The allocation of the Total
Consideration in relation to the Ekibastuz power plant and the Maikuben mine is
attached at Schedule 10.

 

3.      CONDITIONS TO CLOSING

 

3.1           Closing shall be conditional on each of the following Conditions
having been satisfied:

 

(a)                                  all statutory, regulatory and other
consents, licences or authorisations of any Governmental Entity in Kazakhstan
required in connection with the Proposed Transactions (including the execution
and implementation of the Management Agreement) and the Reorganisation (other
than in relation to the step contemplated at point (i) on page 7 of Exhibit 5)
having been obtained (subject to no condition or subject only to any such
conditions that shall be reasonably acceptable to both parties), including
without limitation:

 

(i)             waivers by the Republic of Kazakhstan of any pre-emptive rights
it may have in relation to the transfer of any direct or indirect interest in
Maikuben West LLP and AES Ekibastuz LLP (or a letter or letters from the
authorised body indicating that no pre-emptive right under Kazakh law is
applicable to such transfers);

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

(ii)          approvals of the Competition Protection Agency of the Republic of
Kazakhstan;

 

(iii)       such consents of the government of Kazakhstan as are required in
respect of the transfer of any direct or indirect interest in AES Ekibastuz LLP;
and

 

(iv)      such natural monopoly approvals as are required;

 

(b)                                 completion in full of the Reorganisation in
accordance with Exhibit 5 (other than, to the extent the relevant approval has
not been obtained, the step contemplated at point (i) on page 7 of Exhibit 5);
and

 

(c)                                  the Management Agreement having been
entered into and being in full force and effect (subject to Closing occurring
under this Agreement).

 

3.2           The Purchaser shall, at its own cost and subject to the due
performance by the Seller of its obligations under clause 3.3 below, use its
best endeavours to ensure that the Condition in clause 3.1(a) is fulfilled as
soon as reasonably practicable after the date of this Agreement.  The Purchaser
shall have primary responsibility for the process of obtaining all consents,
approvals or actions of any Governmental Entity in Kazakhstan which are required
in order to satisfy that Condition and confirms that it is taking all steps
necessary for that purpose (including making appropriate submissions,
notifications and filings, in consultation with the Seller and on its behalf). 
The Purchaser shall for this purpose:

 

(a)                                  promptly notify the Seller (and provide
copies or, in the case of non-written communications, details) of any
communications with any such Governmental Entity relating to any such consent,
approval or action;

 

(b)                                 regularly review with the Seller the
progress of any notifications or filings with a view to obtaining clearance from
any Governmental Entity at the earliest reasonable opportunity; and

 

(c)                                  provide the Seller with draft submissions,
notifications and filings in English or Russian at least three Business Days
prior to their submission and consider in good faith any reasonable
modifications proposed by the Seller.

 

3.3           The Seller shall:

 

(a)                                  promptly provide the Purchaser with any
necessary information and documents reasonably required for the purpose of
making any submissions, notifications and filings to any Governmental Entity in
Kazakhstan, as well as such necessary assistance as the Purchaser may reasonably
require (subject to the allocation of primary responsibility set out in clause
3.2 above); and

 

(b)                                 promptly notify the Purchaser (and provide
copies or, in the case of non-written communications, details) of any
communication received from any such Governmental Entity relating to any such
consent, approval or action and shall not take any action in relation to any
Governmental Entity in Kazakhstan without prior consultation with the Purchaser
(to the extent practicable and lawfully permissible and save as is reasonably
required to protect the Seller’s interests).

 

3.4           Subject to the due performance by the Purchaser of its obligations
under clauses 3.2 above and 6.1 below and to all consents or approvals
contemplated by such clauses having been obtained, the Seller shall, at its own
cost, use its best endeavours to ensure that the Condition in clause 3.1(b) is
fulfilled as soon as reasonably practicable after such consents and approvals
have been obtained.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

3.5           The Conditions may only be waived by the written agreement of the
Seller and the Purchaser.

 

3.6           The Seller and the Purchaser shall each notify the other promptly
upon becoming aware that any Condition has been fulfilled.  The first Business
Day in London on or by which all the Conditions have been fulfilled (or waived
in accordance with clause 3.5) is the Unconditional Date.

 

3.7           If:

 

(a)                                  Closing has not occurred on or before
11 April 2008; or

 

(b)                                 any Governmental Entity has rejected, such
decision being in full legal force and subject to no further right of appeal,
any application for the granting of any statutory, regulatory or other consent,
licence or authorisation set out in clause 3.1(a) above or has made, such
decision being in full legal force and subject to no further right of appeal,
such grant subject to conditions that the Purchaser or the Seller in its
reasonably held view considers unacceptable,

 

then this Agreement (other than the Surviving Provisions) shall automatically
terminate unless the parties agree otherwise in writing.  In such event, neither
party (nor any of its Affiliates) shall have any claim under this Agreement of
any nature whatsoever against the other party (or any of its Affiliates) except
in respect of any rights and liabilities which have accrued before termination
or under any of the Surviving Provisions.

 

3.8           The Purchaser acknowledges that AES Ekibastuz LLP, AES Maikuben
LLP and Maikuben West LLP are entering into the Management Agreement in the
context of the Proposed Transactions as a whole and waives for itself and on
their behalf with effect from Closing any right to challenge the entry into the
Management Agreement by such persons, whether on the basis of alleged
non-independence, coercion or otherwise.

 

4.      CLOSING

 

4.1           Closing shall take place at the Amsterdam offices of the Seller’s
lawyers on the tenth Business Day after the Unconditional Date (or at such other
place, at such other time and/or on such other date as the Seller and the
Purchaser may agree in writing) (the Closing Date).

 

4.2           Until Closing the provisions of Part A of Schedule 4 shall apply.

 

4.3           At Closing each of the Seller and the Purchaser shall deliver or
perform (or ensure that there is delivered or performed) all those documents,
items and actions respectively listed in relation to that party or any of its
Affiliates in Schedule 4.

 

4.4           If for any reason the Unconditional Date has occurred and the
provisions of Part B of Schedule 4 are not fully observed and performed as
contemplated by this Agreement, the Purchaser may elect (in addition and without
prejudice to all other rights or remedies available to it) not to complete the
purchase of the Shares or to fix a new time and date for Closing by, in either
case, giving notice to the Seller.  In particular, the Purchaser shall not be
obliged to complete the purchase of any of the Shares unless the purchase of all
the Shares is completed simultaneously in accordance with this Agreement. If for
any reason the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Unconditional Date has occurred and the provisions of Part C of Schedule 4 are
not fully observed and performed as contemplated by this Agreement, the Seller
may elect (in addition and without prejudice to all other rights and remedies
available to it) not to complete the sale of the Shares or to fix a new time and
date for Closing by, in either case, giving notice to the Purchaser.  In
particular, the Seller shall not be obliged to complete the sale of any of the
Shares unless the sale of all the Shares is completed simultaneously in
accordance with this Agreement.

 

4.5           If the Purchaser elects or the Seller elects (the party or parties
making such election being the Non-Defaulting Party for the purposes of this
subclause) not to complete the purchase or sale of the Shares under the
preceding subclause:

 

(a)                                  except for the Surviving Provisions, all
the provisions of this Agreement shall lapse and cease to have effect, provided
that neither the lapsing of those provisions nor their ceasing to have effect
shall affect any accrued rights or liabilities of either party in respect of
damages for non-performance of any obligation under this Agreement falling due
for performance prior to such lapse and cessation; and

 

(b)                                 the other party shall indemnify the
Non-Defaulting Party against all reasonable costs, charges and expenses incurred
by it after 20 December 2007 in connection with the negotiation, preparation and
entering into of the Transaction Documents and in discharging its obligations
under any of them.

 

5.      INDEMNITY IN RESPECT OF CONSENTS

 

5.1           The Purchaser shall indemnify the Seller against any and all Costs
suffered or incurred by the Seller and each of its Affiliates to the extent that
Closing occurs and any such Costs subsequently arise or result in Kazakhstan as
a result of any of the statutory, regulatory and other consents, licences or
authorisations of any Governmental Entity contemplated by the Condition in
clause 3.1(a) as well as by clause 6.1(a) below not having been obtained (or, if
obtained, being in any way insufficient or defective) (other than in respect of
any such Costs which relate to consents, licences or authorisations required
solely in connection with the step contemplated at point (i) on page 7 of
Exhibit 5).

 

5.2           The provisions of clause 5.1 above shall not apply to the extent
that such Costs arise as a direct result of any incorrect or otherwise defective
written information or documents provided by or on behalf of the Seller to the
Purchaser for the purpose of obtaining such consents, licences or authorisations
(for the avoidance of doubt, such information shall include the description of
the Reorganisation contained in Exhibit 5).

 

 

6.      SELLER GROUP REORGANISATION

 

6.1           The Purchaser acknowledges and agrees that the Seller is
restructuring its holding of the Group Companies and certain other entities
within the Seller Group pursuant to the Reorganisation and that:

 

(a)                                  the Purchaser shall use its best
endeavours, subject to the due performance by the Seller of its obligations
under clause clause 6.2 below,  to obtain all statutory, regulatory and other
consents, licences or authorisations of any Governmental Entity in Kazakhstan
required in connection with the Reorganisation (including making appropriate
submissions, notifications and filings) and whether or not such consents,
licences or authorisations, submissions, notifications and filings are the
responsibility of anyone other than the Purchaser including the Seller or any of
its Affiliates, other than in

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

respect of any consents, licences and authorisations required in connection with
the step contemplated by point (i) on page 7 of Exhibit 5, in relation to which
the Purchaser shall use its reasonable endeavours to achieve the same;

 

(b)                                 the Purchaser shall, to the extent possible,
make a composite application in respect of all steps contemplated by the
Reorganisation (including the step contemplated at point (i) on page 7 of
Exhibit 5);

 

(c)                                  the Purchaser shall not, subject to the due
performance by the Seller of its obligations under clause 6.2 below, object to
or otherwise interfere with or delay the Reorganisation; and

 

(d)                                 the Purchaser shall take all actions
reasonably required by the Seller in connection with the Reorganisation.

 

6.2           The Seller shall:

 

(a)                                  provide the Purchaser with any necessary
information, documents and assistance reasonably required for the purpose of
making any submissions, notifications and filings to any Governmental Entity
required in connection with the Reorganisation;

 

(b)                                 provide the Purchaser with draft documents
relating to implementation of any action under the Reorganisation to be
undertaken by a Group Company (as well as any draft documents intended to
transfer the Shares or assign the Inter-Company Debt) at least three Business
Days prior to taking such action and consider in good faith any reasonable
modifications proposed by the Purchaser which are required to ensure compliance
of such an action with Exhibit 5 and/or consistency with any relevant  consent,
licence or authorisation or any application to obtain the same filed in
accordance with this Agreement provided that the Purchaser has fulfilled its
obligation under clause 3.2(c) in relation to that application; and

 

(c)                                  regularly review with the Purchaser the
progress of the Reorganisation with a view to completing the Reorganisation in
accordance with Exhibit 5 as soon as reasonably practicable after all necessary
consents, licences or authorisations of a Governmental Entity contemplated under
clause 6.1(a) above have been obtained.

 

6.3           The Seller shall indemnify the Purchaser in respect of any and all
amounts of taxation (other than taxation arising in Kazakhstan) incurred by any
Group Company or the Purchaser as a direct result of the Reorganisation to the
extent that such amounts would not have otherwise been incurred by them.

 

 

7.      SELLER WARRANTIES

 

7.1           The Seller warrants to the Purchaser as at the date of this
Agreement in the terms of the Seller Warranties set out in clause 7.2 below. The
Seller Warranties are given subject to the limitations set out in Schedule 2.

 

7.2           The Seller warrants to the Purchaser in the terms of the Seller
Warranties set out in this clause 7.2:

 

(a)                                  the Seller has obtained all corporate
authorisations (including, for the avoidance of doubt, all necessary board and
shareholder approvals) and all other governmental, statutory, regulatory or
other consents, licences or authorisations (except for any and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

all governmental, statutory, or regulatory consents, licences or authorisations
under Kazakh law and regulation) required to empower it to enter into and
perform its obligations under this Agreement where failure to obtain them would
adversely affect to a material extent its ability to enter into or perform its
obligations under this Agreement;

 

(b)                                 entry into and performance by the Seller and
AES London Holdings BV of this Agreement and/or any Transaction Document to
which it is a party will not (i) breach any provision of its constitutional
documents or (ii) result in a breach of any laws or regulations in its
jurisdiction of incorporation or of any order, decree or judgment of any court
or any governmental or regulatory authority in its jurisdiction of
incorporation, where (in either case) the breach would adversely affect to a
material extent its ability to enter into or perform its obligations under this
Agreement and/or any Transaction Document to which it is a party;

 

(c)                                  each of the Seller, AES London Holdings BV
and each Group Company is validly incorporated, in existence and duly registered
under the laws of its jurisdiction of incorporation. Each Group Company has full
power under its constitutional documents to conduct its business as at the date
of this Agreement and each of the Non-Kazakh Group Companies has full power
under the relevant laws and regulations (other than the laws and regulations of
Kazakhstan) to conduct its business as conducted at the date of this Agreement;

 

(d)                                 subject to any required statutory,
regulatory or other consents, licences or authorisations of any Governmental
Entity which are described in clause 3.1(a) and clause 6.1(a) having been
obtained, the Seller is or will at Closing be entitled to transfer the Shares;

 

(e)                                  the Shares constitute the whole of the
issued and allotted share capital of the Companies, all the Shares are free of
any Encumbrances, fully paid or properly credited as fully paid and the Seller
is or will at Closing be the sole legal and beneficial owner of the Shares;

 

(f)                                    so far as the Seller is aware, in the 12
months prior to the date of this Agreement, each Target Company has conducted
its business (if any) and corporate affairs in all material respects in
accordance with its constitutional documents;

 

(g)                                 the Seller or another Group Company is or
will at Closing be the direct or indirect legal and beneficial owner (solely or
together with another Group Company) of the whole of the issued and allotted
share or charter capital of each Group Company, such shares and charter capital
being free from any Encumbrance (other than the pledge in respect of the shares
in Maikuben West LLP in favour of Bank Turan Alem), and fully paid or properly
credited as fully paid (other than the charter capital of Argamak 2007 LLP,
Maikuben Mine LLP, Maikuben Electric LLP and Maikuben Coal LLP which is unpaid);

 

(h)                                 so far as the Seller is aware, no person is
entitled or has claimed to be entitled to require any Group Company to issue any
share or loan capital either now or at any future date whether contingently or
not;

 

(i)                                     no member of the Seller Group or any
Group Company has received any written notice that an order has been made,
petition presented or meeting convened for the winding up of the Seller or any
Group Company or for the appointment of any provisional liquidator;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

(j)                                     no member of the Seller Group or any
Group Company has received any written notice concerning the appointment of a
receiver (including any administrative receiver or the equivalent to a receiver
or administrative receiver in the relevant jurisdiction) in respect of the whole
or any material part of the property, assets and/or undertaking of the Group
Companies;

 

(k)                                  neither the Seller nor any Group Company
has made any voluntary arrangement with any of its creditors in the 2 years
prior to the date of this Agreement;

 

(l)                                     the Available Capacity of the GRES-1
power plan operated by AES Ekibastuz LLP will be demonstrated, prior to Closing,
as being not less than 2250MW as demonstrated by the procedures set forth in
Schedule 11;

 

(m)                               so far as the Seller is aware, the 30
September 2007 Accounts were properly prepared in all material respects in
accordance with the accounting policies and procedures of AES as at 30
September 2007. Such policies and procedures were consistent with US GAAP
applied for the purposes of producing consolidated financial statements for AES
and its subsidiaries at such date;

 

(n)                                 so far as the Seller is aware, no Group
Company has at any time in the last five (5) years deliberately engaged in tax
evasion in any material respect, in circumstances where it knew that such
evasion was unlawful (based upon its honestly held interpretation of applicable
tax law at such time);

 

(o)                                 no Group Company has any outstanding
liability to make any payment in respect of a tax liability imposed by a
Governmental Entity in the Netherlands, Ireland, United Kingdom or Cyprus;

 

(p)                                 no Group Company has or shall become liable
to make any payment in respect of a tax liability imposed by a Governmental
Entity in the Netherlands which is properly attributable to another member of
the Seller Group, as a result of being treated as part of a fiscal unity with
that other member for Dutch tax purposes;

 

(q)                                 no Group Company has or shall have in the
future any taxation liability  in relation to the transfer prior to the Closing
Date of the tax residency of AES Suntree Power Limited from Ireland to the UK;

 

(r)                                    none of the Non-Kazakh Group Companies
has any material outstanding or potential liabilities or obligations and AES
Kazelectro NV, Electric Power Holdings VOF, AES Suntree Power Limited and
Kilcormac Trading Limited are dormant companies;

 

(s)                                  since 30 September 2007 each of the Target
Companies has been operated in the ordinary course in all material respects (to
the extent permitted by applicable law and save in respect of the voluntary
tariff freeze agreed between the parties) and no dividend or other distribution
of profits or assets has been or agreed to be declared, made or paid by any
Group Company (other than to another Group Company);

 

(t)                                    so far as the Seller is aware, there are
no current or pending regulatory proceedings or claims in which a Group Company
is involved in respect of the termination of the lease of the ORU sub-station to
ORU Ekibastuz LLP;

 

(u)                                 so far as the Seller is aware, no document
to which a Group Company is a party that is material in the context of the
consolidated position of the Group Companies taken as a whole has been
deliberately and intentionally omitted from the Data Room with a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

view to concealing information (not otherwise known or available to the
Purchaser or any other member of the Purchaser Group) from the Purchaser which
if known would have a significant and adverse impact on the value of the Group
Companies (taken as a whole); and

 

(v)                                 the Seller has provided the Purchaser with
all of the relevant and material information of which the Seller is aware as at
the date of this Agreement in relation to:

 

(i)                             all current litigation, arbitration or
administrative proceedings which (if successful) are likely to result in a cost,
benefit or value to the Kazakh Business of $2,000,000 or more in which the Group
Companies are involved as parties and all such proceedings which have been
threatened in writing by or against a Group Company;

 

(ii)                          all licences of Intellectual Property Rights
granted to, and by any Group Company and which are material to the Kazakh
Business;

 

(iii)                       all the land, property and equipment owned, leased,
controlled, occupied or used by any Group Company or in relation to which any
Group Company has any right, interest or liability;

 

(iv)                      all current claims or proceedings which (if
successful) are likely to result in a cost, benefit or value to the Kazakh
Business of $2,000,000 or more pending against any Group Company with respect to
any breach of or liability under Environmental Laws relating to the Kazakh
Business and all written statutory complaints or statutory notices received by a
Group Company alleging or specifying any such breach;

 

(v)                         all termination, retirement, superannuation,
provident, death or disability schemes for directors or Employees provided by
the Group Companies and the Kazakh Business; and

 

(vi)                      all constitutional documents of each Group Company;

 

which, in the Seller’s opinion, are material to the Kazakh Business, and to the
Seller’s knowledge, such information is accurate in all material respects.

 

7.3           In the event of a breach of the warranty contained in clause
7.2(1) above, the Purchaser shall only be entitled to compensation, damages or
any other form of relief or remedy if it gives the Seller written notice of an
alleged breach and any actual breach is not remedied or found to be unfounded
within 30 days after the date on which such notice is served on the Seller
(which notice must be served within 60 days of the Closing Date). If the breach
is not remedied or found to be unfounded within such 30-day period, the Seller
shall be required to increase the Available Capacity of the Business to not less
than 2250MW within 180 days from the expiry of such 30-day period at its own
cost (subject to the limit on the Seller’s aggregate liability under this
Agreement contained in paragraph paragraph 3 of Schedule 2). If the Seller fails
to comply with this obligation, it shall indemnify the Purchaser in full for all
costs incurred by the Purchaser and the Group Companies as a result of such
breach and once paid, no adjustment shall be made to the EBITDA for the purposes
of calculating the Earnout Consideration in respect of any such Costs incurred
by any Group Company. Except as expressly provided, no other remedy shall be
available to the Purchaser in respect of the warranty contained in clause 7.2(1)
above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

8.      PURCHASER WARRANTIES

 

The Purchaser warrants to the Seller as at the date of this Agreement in the
terms of the Purchaser Warranties set out in Schedule 3.

 

9.      CONDUCT OF PURCHASER CLAIMS

 

9.1           If the Purchaser becomes aware after the Closing Date of any claim
or potential claim by a third party (a Third Party Claim), or of any other
matter or circumstance which might result in a Claim being made, the Purchaser
shall:

 

(a)                                  promptly (and in any event within 20
Business Days of it becoming aware of it) give notice of the Third Party Claim
or other such matter or circumstance to the Seller;

 

(b)                                 provide (and shall ensure that the members
of the Purchaser Group provide) all reasonable information, facilities and
assistance that the Seller may reasonably require to investigate the Third Party
Claim;

 

(c)                                  not (and ensure that each member of the
Purchaser Group shall not) admit liability or make any agreement or compromise
in relation to the Third Party Claim without prior written approval of the
Seller (which shall not be unreasonably withheld or delayed);

 

(d)                                 (subject to the Purchaser or the relevant
member of the Purchaser Group being indemnified by the Seller against all
damages incurred as a result of, and reasonable out of pocket costs and expenses
incurred in respect of, the things set out in paragraphs (i) to (iii) in
relation to that Third Party Claim) ensure that it and each member of the
Purchaser Group shall:

 

(i)                     take such action as the Seller may reasonably request to
avoid, resist, dispute, appeal, compromise or defend the Third Party Claim;

 

(ii)                  allow the Seller (if it elects to do so) to take over the
conduct of all proceedings and/or negotiations arising in connection with the
Third Party Claim; and

 

(iii)               provide such information and assistance as the Seller may
reasonably require in connection with the preparation for and conduct of any
proceedings and/or negotiations relating to the Third Party Claim.

 

9.2           If the Seller takes over the conduct of the Third Party Claim in
accordance with clause 9.1(d)(ii):

 

(a)                                  the Seller shall consult with the Purchaser
on any matter which is or is likely to be material in relation to that Third
Party Claim and shall consider in good faith any reasonable requirements of the
Purchaser;

 

(b)                                 the Seller shall keep the Purchaser promptly
informed of the progress of that Third Party Claim and, without prejudice to the
generality of the foregoing, shall inform the Purchaser in advance of any
hearings in any proceedings in connection with that Third Party Claim;

 

(c)                                  the Seller shall provide the Purchaser with
copies of all relevant documents, including all written communications,
correspondence and notes or other written records of telephone conversations or
meetings, which relate to that Third Party Claim; and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

d)                                     the Seller shall provide the Purchaser
with draft submissions, notifications and filings in English and Russian at
least three Business Days prior to their submission and consider in good faith
any reasonable modifications proposed by the Purchaser.

 

9.3           Nothing in subclause 9.1 shall:

 

(a)                                  (subject to clause 9.1(c) above) require
the Purchaser or any member of the Purchaser Group to do anything or omit to do
anything where such action or omission would, in the reasonable opinion of the
Purchaser, be prejudicial in any material respect to the relationship of the
Purchaser or of any member of the Purchaser Group with any Governmental Entity
in Kazakhstan; or

 

(b)                                 entitle the Seller to make, or to request
the Purchaser that it shall, or to procure that a member of the Purchaser Group
shall, make any admission of liability, agreement or compromise in relation to
that Third Party Claim without the prior written approval of the Purchaser
(which shall not be unreasonably withheld or delayed) unless such admission,
agreement or compromise provides for settlement or relief solely in the form of
monetary payment.

 

9.4           If the Seller takes over the conduct of the Third Party Claim in
accordance with subclause 9.1(d)(ii), the Purchaser may give notice to the
Seller that the Purchaser or the relevant member of the Purchaser Group is
taking over the conduct of all proceedings and/or negotiations arising in
connection with the Third Party Claim if in the Purchaser’s reasonable opinion
the conduct of the dispute, defence, compromise or appeal of the Third Party
Claim by the Seller has prejudiced or is likely to prejudice in any material
respect the relationship of the Purchaser or of any member of the Purchaser
Group with any Governmental Entity in Kazakhstan. If the Purchaser takes over
conduct in such manner, then (i) for the avoidance of doubt, the provisions set
out in clause 9.1(c) shall continue to apply and (ii) the Purchaser shall
conduct the defence of the Third Party Claim diligently and without undue delay.

 

9.5           The Seller shall not be liable under any Claim to the extent its
liability has increased (or has not been reduced) as a result of the operation
of the provisions of subclause 9.3(a) or 9.4. The provisions of paragraph 10 and
11 of Schedule 2 shall not be affected by the provisions of subclause 9.3(a) or
9.4.

 

9.6           If the exercise by the Purchaser of its rights under clause 9.3(a)
or 9.4 would, in the reasonable opinion of the Seller, be prejudicial in any
material respect to the commercial interests of the Seller or any member of the
Seller Group, the Purchaser may only exercise such rights to the extent that it
delivers to the Seller an opinion (setting out the facts on which such opinion
is based) by an English Queen’s Counsel of more than 10 years call addressed to
the Purchaser and the Seller, to the effect that the course of action which the
Purchaser proposes to undertake is reasonable in all the circumstances. The
Purchaser may only exercise its rights under clause 9.3(a) and 9.4 in a manner
consistent with the course of action described in any opinion which it has so
procured.

 

10.    CHANGES OF NAME

 

10.1         The Purchaser shall procure that:

 

(a)                                  as soon as reasonably practicable after the
Closing Date and in any event within ninety (90) days afterwards, the name of
any Group Company which consists of or incorporates the word “AES” is changed to
a name which does not include that word or any word which, in the reasonable
opinion of the Seller, is substantially or confusingly similar;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

(b)                                 as soon as reasonably practicable after the
Closing Date and in any event within ninety (90) days afterwards, the Group
Companies shall cease to use or display any trade or service name or mark,
business name, logo or domain name used or held by any member of the Seller
Group or any mark, name or logo which, in the reasonable opinion of the Seller,
is substantially or confusingly similar to any of them.

 

10.2         The Seller shall, at the cost of the Purchaser, provide the
Purchaser with such necessary information, documents or assistance as is
reasonably required and requested for the purposes of this clause 10.

 

11.    INTRA-GROUP SERVICES

 

The Seller confirms and the Purchaser acknowledges that all services currently
provided by a member of the Seller Group to a Group Company (including any group
insurance coverage, the provision of guarantees, audit and tax services and
others currently provided) shall cease to be so provided with effect from the
Closing Date (save where the Seller uses its powers of sub-contracting under the
Management Agreement to continue the provision of such services) and that the
Purchaser shall (subject to the express terms of the Management Agreement) be
responsible for the provision of such services from the Closing Date.

 

12.    NO RIGHTS OF RESCISSION OR TERMINATION

 

Subject to clause 3.7 of this Agreement, the Purchaser shall not be entitled to
rescind or terminate this Agreement in any circumstances whatsoever (whether
before or after Closing).  This shall not exclude any liability for (or remedy
in respect of) any fraud or fraudulent misrepresentation of a director, officer
or senior manager of any member of the Seller Group or any fraud, or fraudulent
misrepresentation by the Seller in connection with the disclosure of written
documents or written information to the Purchaser and its Representatives at any
time prior to the execution of this Agreement.

 

 

13.    PAYMENTS

 

13.1         Any payment to be made pursuant to this Agreement by the Purchaser
(or any member of the Purchaser Group) shall be made to the Seller’s Bank
Account.

 

13.2         Any payment to be made pursuant to this Agreement by the Seller
shall be made to the Purchaser’s Bank Account.

 

13.3         Payment under clause 13.1 and 13.2 shall be in immediately
available funds by electronic transfer on the due date for payment and shall
(save where expressly provided otherwise) be made in U.S. dollars.  Receipt of
the amount due shall be an effective discharge of the relevant payment
obligation.

 

13.4         If any sum due for payment in accordance with this Agreement is not
paid on the due date for payment, the person in default shall pay Default
Interest on that sum from but excluding the due date to and including the date
of actual payment calculated on a daily basis.

 

13.5         Unless expressly stipulated in this Agreement otherwise, any
payments of Total Consideration made pursuant to this Agreement (including any
payment in respect of Earnout

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

Consideration) shall be made in full without set-off or counterclaim and not
subject to any condition and free and clear of and without deduction or
withholding for or on account of any tax, duties, charges, fees, deductions, or
restrictions whatsoever.

 

14.    INTER-COMPANY DEBT

 

The provisions of Schedule 8 shall apply in respect of net Inter-Company Debt
and the Parties will comply with the obligations set out therein.

 

15.    ANNOUNCEMENTS

 

15.1         From the date of this Agreement until 12 months after the Closing
Date, neither the Seller nor the Purchaser (nor any of their respective
Affiliates) shall make any announcement or issue any circular (including the
Class 2 circular to be issued by the Parent Company) in connection with the
existence or subject matter of this Agreement (or any other Transaction
Document) without the prior written approval of the other (such approval not to
be unreasonably withheld or delayed), except where the content of the
announcement or circular has previously been included in an announcement made or
circular issued in accordance with this clause 15.

 

15.2         The restriction in clause 15.1 shall not apply to the extent that
the announcement or circular is required by law, by any stock exchange or any
regulatory or supervisory body or authority of competent jurisdiction, whether
or not the requirement has the force of law.  If this exception applies, the
party making the announcement or issuing the circular shall use its reasonable
efforts to consult with the other party in advance as to its form, content and
timing.

 

16.    CONFIDENTIALITY

 

16.1         For the purposes of this clause 16:

 

(a)                                  Confidential Information means:

 

(i)             (in relation to the obligations of the Purchaser) any
information received or held by the Purchaser (or any of its Representatives)
relating to the Seller Group or, prior to Closing, any of the Group Companies;
or

 

(ii)          (in relation to the obligations of the Seller) any information
received or held by the Seller (or any of its Representatives) relating to the
Purchaser Group or, following Closing, any of the Group Companies; and

 

(iii)       information relating to the provisions of, and negotiations leading
to, this Agreement and the other Transaction Documents;

 

and includes written information and information transferred or obtained orally,
visually, electronically or by any other means and any and all documents
prepared by the Purchaser (or its Representatives) which contain, reflect or are
based upon, in whole or in part, the Confidential Information; and

 

(b)                                 Representatives means, in relation to a
party, its respective Affiliates and the directors, officers, partners,
employees, agents, advisers, accountants, bankers and financing institutions,
contractors, sub-contractors and consultants of that party and/or of its
respective Affiliates.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

16.2         Each of the Seller and the Purchaser shall (and shall ensure that
each of its Representatives shall) maintain Confidential Information in
confidence and not disclose Confidential Information to any person except (i) as
this clause 16 permits or (ii) as the other party approves in writing.

 

16.3         Clause 16.2 and 16.4 shall not prevent disclosure by a party or its
Representatives to the extent it can demonstrate that:

 

(a)                                  disclosure is required by law or by any
stock exchange or any regulatory, governmental or antitrust body (including any
tax authority) having applicable jurisdiction (provided that the disclosing
party shall first inform the other party of its intention to disclose such
information and take into account the reasonable comments of the other party);

 

(b)                                 disclosure is of Confidential Information
which was lawfully in the possession of that party or any of its Representatives
(in either case as evidenced by written records) without any obligation of
secrecy prior to its being received or held;

 

(c)                                  disclosure is of Confidential Information
which has previously become publicly available other than through that party’s
fault (or that of its Representatives); and

 

(d)                                 disclosure is required for the purpose of
any arbitral or judicial proceedings arising out of this Agreement (or any other
Transaction Document).

 

16.4         The Purchaser and the Sellers shall not (and shall procure that
their respective Representatives shall not) disclose to any person the fact that
the Confidential Information has been made available to it or any terms,
conditions or other facts with respect to the Proposed Transactions including
their status.

 

16.5         Each of the Seller and the Purchaser undertakes that it (and its
Affiliates) shall only disclose Confidential Information to its Representatives
if it is reasonably required for purposes connected with this Agreement and only
if the Representatives are informed of the confidential nature of the
Confidential Information.

 

16.6         If this Agreement terminates, the Purchaser shall as soon as
practicable on request by the Seller:

 

(a)                                  return to the Seller all written documents
and other materials relating to the Seller or to any Group Company including any
Confidential Information which the Seller (or its Representatives) have provided
to the Purchaser (or its Representatives) without keeping any copies of them;

 

(b)                                 destroy all information or other documents
derived from such Confidential Information; and

 

(c)                                  expunge such Confidential Information from
any computer, word processor or other device,

 

provided that no such obligation shall apply to the extent that any
Representative may be required to retain any such information or documents by
any law, regulation or code of practice relating to their professional conduct.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

17.    NON-SOLICITATION

 

Each of the Seller and the Purchaser shall not (and shall ensure that each of
its Affiliates shall not) prior to the expiry of the term or, if earlier,
termination of the Management Agreement:

 

(a)                                  solicit or cause to be solicited the
employment or service of any of the employees or directors of any member of the
Seller Group or any of the Group Companies (in the case of the Purchaser) or any
member of the Purchaser Group (in the case of the Seller) of senior management
level or above (provided that this shall not prevent the Seller or an Affiliate
from offering employment to the current general directors of AES Ekibastuz LLP,
AES Maikuben LLP or Maikuben West LLP during the six-month period preceding the
termination of the Management Agreement, subject to (i) the Seller not procuring
such employment through the offer of enhanced terms and (ii) such persons not
being relocated from the Kazakh Business prior to the date one month after the
termination of the Management Agreement); or

 

(b)                                 solicit or cause to be solicited the
employment or service of any of the employees of any member of the Seller Group
or any of the Group Companies (in the case of the Purchaser) or any member of
the Purchaser Group (in the case of the Seller) below senior management level
unless they do so pursuant to a generalised advertisement not specifically
directed at such employees or at the instigation of the employee without
encouragement by the respective party.

 

18.    ASSIGNMENT

 

18.1         Except as provided in this clause 18 or unless the Seller and the
Purchaser specifically agree in writing, no person shall assign, transfer,
charge or otherwise deal with all or any of its rights under this Agreement nor
grant, declare, create or dispose of any right or interest in it.  Any purported
assignment in contravention of this clause 18 shall be void.

 

18.2         The benefit of the Seller Warranties may be assigned (in whole or
in part) by the Purchaser to any wholly owned and controlled subsidiary of
Kazakhmys plc for the time being which is the legal and beneficial owner from
time to time of any or all of the Shares as if it were the Purchaser under this
Agreement provided that before any such assignee subsequently ceases to be a
wholly owned subsidiary of Kazakhmys plc, the Purchaser shall ensure that it
shall re-assign that benefit to the Purchaser or to another wholly owned
subsidiary of Kazakhmys plc.

 

18.3         The benefit of the Earnout Consideration may be assigned (in whole
or in part) by the Seller to any member of the Seller Group provided that before
any such assignee subsequently ceases to be a member of the Seller Group, the
Seller shall ensure that it shall re-assign that benefit to the Seller or to
another member of the Seller Group.

 

18.4         If an assignment is made in accordance with this clause 18, the
assignor shall promptly notify the other party and the liabilities of the
members of one party’s Group to the other party’s Group under this Agreement
shall be no greater than such liabilities would have been if the assignment had
not occurred.

 

19.    FURTHER ASSURANCES

 

Each of the Seller and the Purchaser shall procure that its Affiliates comply
with all obligations under this Agreement which are expressed to apply to any
such Affiliates.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

20.    COSTS

 

20.1         Subject to clause 20.2 and except as otherwise provided in this
Agreement (or any other Transaction Document), each of the Seller and the
Purchaser shall be responsible for its own costs, charges and other expenses
(including those of its Affiliates) incurred in connection with the Proposed
Transactions.

 

20.2         The Purchaser or its Affiliates shall bear all stamp duty,
notarisation fees or other documentary transfer or transaction duties, and all
stamp duty reserve tax, stamp duty land tax and any other transfer taxes (but
excluding expressly any tax on actual profit or gains payable by the Seller or
any of its Affiliates under the laws of any jurisdiction and any related
interest or penalties) including in each case any related interest or penalties
arising as a result of this Agreement or of any of the other Transaction
Documents.

 

21.    NOTICES

 

21.1         Any notice in connection with this Agreement shall be in writing in
English and delivered by hand, fax, registered post or courier using an
internationally recognised courier company.  A notice shall be effective upon
receipt and shall be deemed to have been received (i) at the time of delivery,
if delivered by hand, registered post or courier or (ii) at the time of
transmission if delivered by fax provided that in either case, where delivery
occurs outside Working Hours, notice shall be deemed to have been received at
the start of Working Hours on the next following Business Day.

 

21.2         The addresses and fax numbers of the parties for the purpose of
clause 21.1 are:

 

Seller

Address:

Fax:

For the attention of:

The Directors

c/o AES Electric Ltd.
37-39 Kew Foot Road
Richmond, Surrey
TW9 2SS, United Kingdom

+44 (0) 20 8332 9078

 

 

 

Purchaser

Address:

Fax:

For the attention of:

Company Secretary
Kazakhmys PLC,
Mr. Robert Welch

Cardinal Place, 100 Victoria
Street, London SW1E 5JL

+44 (0) 207 901 7861

 

22.    CONFLICT WITH OTHER AGREEMENTS

 

If there is any conflict between the terms of this Agreement and any other
agreement (including the agreement of understanding between AES and the Parent
Company dated 20 December 2007 which the parties agree is terminated with the
execution and delivery of this Agreement), this Agreement shall prevail (as
between the parties to this Agreement and as between any members of the Seller
Group and any members of the Purchaser Group) unless (i) such other agreement
expressly states that it overrides this Agreement in the relevant respect and
(ii) the Seller and the Purchaser are either also parties to that other
agreement or otherwise expressly agree in writing that such other agreement
shall override this Agreement in that respect.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

 

23.    WHOLE AGREEMENT

 

23.1         In this clause 23 the Relevant Parties shall mean the Seller and
the Purchaser, and each of them shall be a Relevant Party.

 

23.2         This Agreement and the other Transaction Documents together set out
the whole agreement between the Relevant Parties in respect of the sale and
purchase of the Shares and supersede any prior agreement (whether oral or
written) relating to the Proposed Transactions.  It is agreed that:

 

(a)                                  no Relevant Party shall have any claim or
remedy in respect of any statement, representation, warranty or undertaking made
by or on behalf of the other Relevant Party (or any of its Connected Persons) in
relation to the Proposed Transactions which is not expressly set out in this
Agreement or any other Transaction Document;

 

(b)                                 any terms or conditions implied by law in
any jurisdiction in relation to the Proposed Transactions are excluded to the
fullest extent permitted by law or, if incapable of exclusion, any right or
remedies in relation to them are irrevocably waived;

 

(c)                                  the only right or remedy of a Relevant
Party in relation to any provision of this Agreement or any other Transaction
Document shall be for breach of this Agreement or the relevant Transaction
Document; and

 

(d)                                 except for any liability in respect of a
breach of this Agreement or any other Transaction Document, no Relevant Party
(or any of its Connected Persons) shall owe any duty of care or have any
liability in tort or otherwise to the other Relevant Party (or its respective
Connected Persons) in relation to the Proposed Transactions,

 

provided that this clause shall not exclude any liability for (or remedy in
respect of) fraudulent misrepresentation.  Each Relevant Party agrees to the
terms of this clause 23 on its own behalf and as agent for each of its Connected
Persons.  For the purpose of this clause, Connected Persons means (in relation
to a Relevant Party) the officers, employees, agents and advisers of that
Relevant Party or any of its Affiliates.

 

24.    RIGHT OF SET-OFF

 

24.1         The Purchaser shall have the right to set off any amounts due to it
from the Seller in respect of a Claim against an equal amount of Earnout
Consideration which it would otherwise be obliged to pay to the Seller, provided
that the Purchaser has first delivered (or shall deliver within 10 Business Days
of such amount of Earnout Consideration falling due) to the Seller an opinion by
an English Queen’s Counsel of more than 10 years call addressed to the Purchaser
and the Seller to the effect that in his or her opinion the Claim is more likely
than not to be upheld by an arbitral tribunal constituted under the rules of the
LCIA and that the quantum of such Claim is reasonable (an External Counsel
Opinion). Such an opinion shall set out the facts on which such an opinion is
based. If the Seller does not agree with the facts stated in such opinion, it
may make written representations to the issuer of the opinion, who shall
consider such representations and revise the opinion as necessary. For the
avoidance of doubt, the amount that the Purchaser may set off in such manner
shall not exceed 20% of the Final Price.

 

24.2         In the event that the Seller exercises its right of termination
pursuant to clause 8.1 of the Management Agreement or the Parent Company
exercises its right of termination pursuant to clause 8.2 of the Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

Agreement prior to 31 January 2009, the Seller shall procure that a person
satisfying the criteria set out in clause 14.1 of the Management Agreement
provides a guarantee of the Seller’s financial obligations under this Agreement.
Such guarantee shall be limited to the amount paid to the Seller pursuant to
clause 8.1 of the Management Agreement (if the Seller exercises its right of
termination) or the amount that would have been paid to the Seller if it had
exercised its right of termination (if the Purchaser exercises its right of
termination) (but in any event shall not exceed 20% of the Final Price) and
shall expire on 31 January 2009 (or, if later, upon the settlement in full by
the Seller of the Claim) provided that the Claim is notified to the Seller prior
to 31 January 2009 and provided that the Purchaser has first delivered (or shall
deliver no later than 10 Business Days after such termination of the Management
Agreement) to the Seller an External Counsel Opinion).

 

25.    GUARANTEE

 

25.1         In consideration of the Seller entering into this Agreement, the
Parent Company unconditionally and irrevocably guarantees to the Seller and AES
London Holdings BV as a continuing obligation that the Purchaser will comply
properly and punctually with its financial obligations under this Agreement and
its obligations (together, the Guaranteed Obligations) under clauses 3.2, 6.1,
15, 16, 17 and 18 and each Transaction Document.

 

25.2         The Parent Company’s liability under clause 25.1 shall not be
discharged or impaired by:

 

(a)                                  any amendment, variation or assignment of
this Agreement or any Transaction Document or any waiver of its or their terms;

 

(b)                                 any release of, or granting of time or other
indulgence to, the Purchaser or any third party;

 

(c)                                  any winding up, dissolution,
reconstruction, legal limitation, incapacity or lack of corporate power or
authority or other circumstances affecting the Purchaser (or any act taken by
the Seller in relation to any such event); or

 

(d)                                 any other act, event, neglect or omission
(whether or not known to the Purchaser, the Seller or the Parent Company) which
would or might (but for this clause) operate to impair or discharge the Parent
Company’s liability or afford the Parent Company or the Purchaser any legal or
equitable defence;

 

25.3         In consideration of the Seller entering into this Agreement, , the
Parent Company, undertakes to perform as a primary obligation the Guaranteed
Obligations.

 

26.    WAIVERS, RIGHTS AND REMEDIES

 

Except as expressly provided in this Agreement, no failure or delay by either
party in exercising any right or remedy relating to this Agreement or any of the
Transaction Documents shall affect or operate as a waiver or variation of that
right or remedy or preclude its exercise at any subsequent time.  No single or
partial exercise of any such right or remedy shall preclude any further exercise
of it or the exercise of any other remedy.

 

27.    COUNTERPARTS

 

This Agreement may be executed in any number of separate counterparts, each of
which is an original but all of which taken together shall constitute one and
the same instrument.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

28.    VARIATIONS

 

No amendment of this Agreement (or of any other Transaction Document) shall be
valid unless it is in writing and duly executed by or on behalf of all of the
parties to it.

 

29.    INVALIDITY

 

Each of the provisions of this Agreement and the other Transaction Documents is
severable.  If any such provision is held to be or becomes invalid or
unenforceable in any respect under the law of any jurisdiction, it shall have no
effect in that respect and the parties shall use all reasonable efforts to
replace it in that respect with a valid and enforceable substitute provision the
effect of which is as close to its intended effect as possible.

 

30.    NO THIRD PARTY ENFORCEMENT RIGHTS

 

A person who is not a party to this Agreement shall have no right under any
statutory provision to enforce any of its terms.

 

 

31.    GOVERNING LAW AND JURISDICTION

 

31.1         This Agreement shall be governed by, and interpreted in accordance
with, English law.

 

31.2         In the event of any dispute, controversy or claim arising out of or
in connection with this Agreement, including the breach, termination or
invalidity of it (Dispute), either party may serve formal written notice on the
other party that a Dispute has arisen (Notice of Dispute).  The parties shall
use all reasonable efforts for a period of 30 calendar days from the date on
which the Notice of Dispute is served by one party on the other party (or such
longer period as may be agreed in writing between the parties) to resolve the
Dispute on an amicable basis.  If the parties agree that a matter is capable of
resolution by an independent expert, such matter shall be referred to such
independent expert (on such terms as the parties may agree in writing) for
resolution and, save in respect of any manifest error, the decision of such
expert shall be final and binding on the parties.

 

31.3         If the parties are unable to resolve the Dispute by amicable
negotiation within the time period referred to in clause 31.2, the Dispute shall
be immediately referred to the Chief Operating Officer of AES on behalf of the
Seller and Andrei Tretyakov on behalf of the Purchaser (or, in either case, such
other executive officer of a similar level as the Seller or, as the case may be,
the Purchaser nominates in writing to the other party) who shall attempt, for a
period of seven days from the date of such referral, to resolve the Dispute.  In
the event that such persons are unable to resolve the Dispute within the stated
time period (or such longer agreed period), the Dispute shall be referred to
arbitration in accordance with the remaining provisions of this clause 31.

 

31.4         Subject to clauses 31.2 and 31.3, the Dispute shall be referred to
and finally resolved by arbitration at the London Court of International
Arbitration under the UNCITRAL Arbitration Rules by three arbitrators appointed
in accordance with those Rules.  The seat of arbitration shall be London,
England.  The language to be used in the arbitral proceedings shall be English.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------

SCHEDULE 1

 

TARGET COMPANIES

 

The following entities shall be considered the Target Companies (as shown in the
chart on the following page)

 

 

 

 

 

 

 

 

Target Company

 

 

 

 

 

AES Maikuben LLP, Kazakhstan

 

 

 

 

 

Maikuben West LLP, Kazakhstan

 

 

 

 

 

AES Ekibastuz LLP, Kazakhstan

 

 

 

 

 

AES Suntree Power Ltd., Ireland

 

 

 

 

 

Kilcormac Trading Ltd., Cyprus

 

 

 

 

 

Electric Power Holding VOF,
Netherlands

 

 

 

 

 

AES Coal LLP, Kazakhstan

 

 

 

 

 

Argamak 2007 LLP, Kazakhstan

 

 

 

 

 

Maikuben Mine LLP, Kazakhstan

 

 

 

 

 

Maikuben Electric LLP, Kazakhstan

 

 

 

 

 

Maikuben Coal LLP, Kazakhstan

 

 

 

 

 

AES Kazelectro NV, Netherlands

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

 

[g48552jii001.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

LIMITATIONS ON LIABILITY

 

1.             Time Limits.  The Seller shall not be liable for any Claim unless
the Seller receives from the Purchaser written notice (within 60 days of the
Purchaser becoming aware of such Claim) containing reasonably specific details
of the Claim including, where reasonably possible, the Purchaser’s estimate (on
a without prejudice basis) of the amount of the Claim no later than 31
January 2009.

 

2.

 

Thresholds for Claims.  The Seller shall not be liable for any single Claim:

 

 

 

 

(a)

 

unless the amount of the liability pursuant to that single Claim exceeds
$2,000,000 (in which case the Purchaser shall be able to claim only for the
excess over $2,000,000); and

 

 

 

(b)

 

unless the aggregate amount of the liability of the Seller for all Claims not
excluded by sub-paragraph (a) exceeds $10,000,000 (in which case the Purchaser
shall be entitled to claim the whole amount and not merely the excess).

 

If more than one Claim arises from, or is caused by, the same or substantially
the same matter, matters, circumstance or circumstances and the aggregate amount
of damages to which the Purchaser would be entitled as a result of those Claims
is equal to or exceeds the sum specified in subparagraph (a) of this paragraph
2, sub-paragraph 2(a) shall not apply to any of those Claims.

 

3.             Maximum limit for all Claims.  The aggregate amount of the
liability of the Seller shall not exceed:

 

(i)          20% of the Final Price in respect of all Claims (including any
amounts of expenditure incurred by the Seller pursuant to clause 7.3  above)
other than any Claims in respect of a breach of any Title Warranty; and

 

(ii)         100% of the Final Price in respect of any Claims in respect of a
breach of any Title Warranty less all other Claims made up to the 20% limit in
(i) above.

 

4.             Claim to be withdrawn unless litigation commenced.  Any Claim
shall (if it has not been previously satisfied, settled or withdrawn) be deemed
to have been withdrawn 6 months after the notice is given pursuant to
paragraph 1 of this Schedule or, in the case of a contingent liability, 6 months
after that liability becomes an actual liability, unless legal proceedings in
respect of it have been commenced by being both issued and served (unless the
Claim arises as a result of, or in connection with, a Third Party Claim and the
Seller shall have assumed the conduct of the Third Party Claim in accordance
with Clause 7 of this Agreement).  No new Claim may be made in respect of the
facts, matters, events or circumstances giving rise to any such withdrawn Claim.

 

5.             No other Seller Warranties.  The Purchaser acknowledges and
agrees that no Seller Warranties are given in relation to any matters except
those set out in clause 7 of this Agreement.

 

6.             Matters disclosed.  The Seller shall not be liable for any Claim
for breach of the Warranties if and to the extent that the fact, matter, event
or circumstance giving rise to such Claim is disclosed by this Agreement, any
other Transaction Document, the General Disclosures as per Schedule 5, the
Disclosure Letter, any document disclosed in the Data Room or any disclosure
through any discussions with the Seller or its Representatives.

 

 

25

--------------------------------------------------------------------------------


 

 

7.             Matters taken into account in adjustments.  The Seller shall not
be liable for any Claim if and to the extent that the fact, matter, event or
circumstance giving rise to the Claim is provided for or otherwise taken into
account in the Closing Statement or any consequent adjustment to the Initial
Price.

 

8.             Seller Awareness.  The Seller shall not be liable for any Claim
for breach of the Seller Warranties under this Agreement if and to the extent
that the Seller is not aware at the date of this Agreement (i) of the fact,
matter, event or circumstance which is the subject matter of the Claim or
(ii) that the fact, matter, event or circumstance could reasonably be expected
to amount to a Claim.

 

9.             Contingent liabilities.  If any Claim is based upon a liability
which is contingent only, the Seller shall not be liable to make any payment
unless and until such contingent liability gives rise to an obligation to make a
payment (but the Purchaser has the right under paragraph 1 of this Schedule 2 to
give notice of that Claim before such time and shall be entitled to exercise a
right of set off in respect of such Claim in accordance with the terms of clause
24).

 

10.           No liability for Claims arising from acts or omissions of
Purchaser.  The Seller shall not be liable for any Claim to the extent that it
would not have arisen but for, or has been increased or not reduced as a result
of, any voluntary act, omission or transaction carried out:

 

(a)

 

after Closing by the Purchaser or any member of the Purchaser Group (or its
respective directors, employees or agents or successors in title) outside the
ordinary and usual course of business of a Group Company as at Closing; or

 

 

 

(b)

 

before Closing by any member of the Seller Group or any Group Company at the
direction or request of the Purchaser or any member of the Purchaser Group.

 

11.           Purchaser’s duty to mitigate.  The Purchaser shall procure that
all reasonable steps are taken to avoid or mitigate any loss or damage which it
may suffer in consequence of any breach by the Seller of the terms of this
Agreement or any fact, matter, event or circumstance likely to give rise to a
Claim.

 

12.           Insured Claims.  The Seller shall not be liable in respect of any
Claim to the extent that the amount of such Claim is covered by a policy of
insurance or would have been so covered if the policies of insurance effected by
or for the benefit of the Group Companies had been maintained after Closing on
no less favourable terms than those existing at the date of this Agreement.

 

13.           Recovery from third party after payment from Seller.  Where the
Seller has made a payment to the Purchaser in relation to any Claim (to the
extent such payment does not comprise interest on late payment) and the
Purchaser or any member of the Purchaser Group is entitled to recover (whether
by insurance, payment, discount, credit, relief or otherwise) from a third party
a sum which indemnifies or compensates the Purchaser or any member of the
Purchaser Group (in whole or in part) in respect of the liability or loss which
is the subject of a Claim, the Purchaser or relevant member of the Purchaser
Group shall (i) promptly notify the Seller of the fact and provide such
information as the Seller may reasonably require (ii) take all reasonable steps
or proceedings as the Seller may require to enforce such right and (iii) pay to
the Seller as soon as practicable after receipt an amount equal to any amount by
which the total of (i) any such sum received by the Purchaser from that third
party and (ii) any

 

 

26

--------------------------------------------------------------------------------


 

such payment received by the Purchaser from the Seller exceeds the amount
required to compensate the Purchaser in full under this Agreement for the matter
or circumstance which gave rise to the relevant Claim (net of taxation and less
any reasonable costs of recovery).

 

14.           Net financial benefit.  The Seller shall not be liable to satisfy
any Claim to the extent of any corresponding saving by or net quantifiable
financial benefit to the Purchaser or any member of the Purchaser Group arising
from the matter(s) giving rise to such Claim, including the amount (if any) by
which any tax for which the Purchaser or any member of the Purchaser Group would
otherwise have been accountable or liable to be assessed is actually reduced or
extinguished as a result of the matter(s) giving rise to the Claim.

 

15.           No liability for legislation or changes in rates of tax.  The
Seller shall not be liable for any Claim if and to the extent it is attributable
to or the amount of such Claim is increased as a result of any (i) legislation
not in force at the date of this Agreement (ii) change of law (including any
enactment or introduction of any new law or any change in the interpretation of,
or any extension of or designations under, any existing law or the repeal of any
existing law or the alteration or termination (unless replaced or no longer
required under applicable law) of any relevant consent from a Governmental
Entity, regulation, directive, requirement or administrative practice or
(iii) change in the rates of taxation in force at the date of this Agreement.

 

16.           No double recovery.  The Purchaser shall not be entitled to
recover damages or obtain payment, reimbursement, restitution or indemnity more
than once in respect of any one liability, loss, cost, shortfall, damage,
deficiency, breach or other set of circumstances which gives rise to more than
one Claim.

 

17.           Consequential loss.  Neither the Purchaser nor any member of the
Purchaser Group shall be entitled to claim for any punitive, special, indirect
or consequential loss or loss of profit or for any loss of goodwill or possible
business after Closing, whether actual or prospective.

 

18.           Purchaser’s knowledge.  The Seller shall not be liable for any
Claim for breach of the Seller Warranties if and to the extent that the
Purchaser or any of its Affiliates or Representatives is aware at the date of
this Agreement (i) of the fact, matter, event or circumstance which is the
subject matter of the Claim and (ii) that the fact, matter, event or
circumstance could reasonably be expected to likely amount to a Claim.

 

19.           Waiver of right of set-off.  Save as expressly provided in clause
24 of this Agreement, the Purchaser waives and relinquishes any right of set-off
or counterclaim, deduction or retention which the Purchaser might otherwise have
in respect of any Claim against or out of any payments which the Purchaser may
be obliged to make (or procure to be made) to the Seller pursuant to this
Agreement or otherwise.

 

20.           Seller to have opportunity to remedy breaches.  Without prejudice
to the Purchaser’s right to make any set off under clause 24.1, if a breach of
the Seller Warranties is capable of remedy, the Purchaser shall only be entitled
to compensation if it gives the Seller written notice of the breach and the
breach is not remedied within 180 days after the date on which such notice is
served on the Seller.  Without prejudice to its duty to mitigate any loss, the
Purchaser shall (or shall procure that any relevant member of the Purchaser
Group shall) provide all reasonable assistance to the Seller and/ or any of its
Affiliates, at their cost, to remedy any such breach.

 

21.           Application.  Nothing in this Schedule 2 shall operate to limit
the Seller’s liability in respect of any Claim which arises (or to the extent it
is increased) as a result of fraud or

 

 

27

--------------------------------------------------------------------------------


 

fraudulent misrepresentation by a director, officer or senior manager of any
member of the Seller Group or any fraud or fraudulent misrepresentation by the
Seller in connection with the disclosure of written documents or written
information to the Purchaser and its Representatives at any time prior to the
execution of this Agreement).

 

22.           Disapplication of Limitations.   The limitations set out in
paragraphs 6, 8 and 18 above shall not apply to any Claim in respect of a breach
of Title Warranty or to any Claim under clause 7.2(1).

 

 

 

 

 

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PURCHASER WARRANTIES

 

1.             The Purchaser is validly incorporated, in existence and duly
registered under the laws of its jurisdiction and has full power to conduct its
business as conducted at the date of this Agreement.

 

2.             The Purchaser has obtained all corporate authorisations
(including, for the avoidance of doubt, all necessary board and shareholder
approvals) and has obtained or will have obtained at Closing all other
governmental, statutory, regulatory or other consents, licences and
authorisations required to empower it to enter into and perform its obligations
under this Agreement where failure to obtain them would adversely affect to a
material extent its ability to enter into and perform its obligations under this
Agreement.

 

3.             Entry into and performance by the Purchaser and the Parent
Company of this Agreement and/or any Transaction Document to which it is a party
will not (i) breach any provision of its memorandum and articles of association,
by-laws or equivalent constitutional documents or (ii) result in a breach of any
laws or regulations in its jurisdiction of incorporation or of any order, decree
or judgment of any court or any governmental or regulatory authority, where (in
either case) the breach would adversely affect to a material extent its ability
to enter into or perform its obligations under this Agreement and/or any
Transaction Document to which it is a party.

 

4.             No member of the Purchaser Group (other than an Affiliate which
is not material in the context of the Purchaser Group as a whole, does not hold
a direct or indirect stake in the Purchaser and is not a Subsidiary Undertaking
of the Purchaser) is insolvent or bankrupt under the laws of its jurisdiction of
incorporation, unable to pay its debts as they fall due or has proposed or is
liable to any arrangement (whether by court process or otherwise) under which
its creditors (or any group of them) would receive less than the amounts due to
them.  No member of the Purchaser Group has received or made any written
communication concerning any proceedings in relation to any compromise or
arrangement with creditors or any winding up, bankruptcy or insolvency
proceedings concerning and no member of the Purchaser Group is aware of any
events that have occurred which would justify such proceedings.  no member of
the Purchaser Group has received any written communication in respect of any
steps taken to enforce any security over any assets of any member of the
Purchaser Group and no member of the Purchaser Group is aware of any event that
has occurred to give the right to enforce such security.

 

5.             So far as the Purchaser or any member of the Purchaser Group is
aware, neither the Purchaser nor any of its Affiliates is subject to any order,
judgment, direction, investigation or other proceedings by any Governmental
Entity which will, or are likely to, prevent or delay the Closing.

 

6.             The Purchaser has available cash or available loan facilities
which will at Closing provide in immediately available funds the necessary cash
resources to pay the Initial Price as calculated under clause 2.1 of this
Agreement and meet its other obligations under this Agreement and, in the case
of loan facilities, they involve no material pre-conditions that would prevent
the Purchaser from satisfying all conditions of drawdown to such loan facilities
at or prior to Closing.

 

7.             Without prejudice to the Purchaser’s rights under the Seller
Warranties, the Purchaser acknowledges that it has such knowledge and experience
in financial and business matters and in the Kazakh power and mining sectors
that it is capable of evaluating the Proposed Transactions and the merits and
risks of an investment in the Shares.  The Purchaser further acknowledges that
it has received the Disclosure Letter.

 

29

--------------------------------------------------------------------------------


 

8.             Without prejudice to the Purchaser’s rights under the Seller
Warranties, the Purchaser acknowledges and affirms that it has completed its own
independent investigation, analysis and evaluation of the Group Companies, that
it has made all such reviews and inspections of the business, assets, results of
operations and condition (financial or otherwise) of the Group Companies as it
has deemed necessary or appropriate, and that in making its decision to enter
into this agreement and to consummate the transactions contemplated hereby it
has relied on its own independent investigation, analysis, and evaluation of the
Group Companies.

 

9.             The Purchaser is not aware of any facts or circumstances which
could reasonably be expected to result in a Claim being made against the Seller
or any misrepresentation by or on behalf of the Seller in connection with the
Proposed Transactions.

 

10.           The Purchaser shall, in entering into and performing its
obligations under this Agreement and/ or any Transaction Document, comply with
the AES Compliance Terms and Conditions (as set out in Schedule 6).

 

11.           For the avoidance of doubt and at the request of the Seller, the
Purchaser and the Parent Company confirm that they do not benefit from sovereign
immunity.

 

 

 

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

CLOSING ARRANGEMENTS

 

Part A : Pre-Closing

 

1.             Access

 

Until Closing the Seller shall:

 

(a)

 

procure that the Purchaser and its Representatives are given reasonable access
to the properties, assets and to the books and records of the Group Companies
during normal business hours on any Business Day and on reasonable notice to the
Seller; and

 

 

 

(b)

 

provide such information regarding the businesses and affairs of the Group
Companies as the Purchaser may reasonably require,

 

provided that:

 

(a)

 

the provision of such information is not unduly disruptive to the operation of
the Kazakh Business;

 

 

 

(b)

 

the provision of such access or information does not breach any applicable law
or regulation; and

 

 

 

(c)

 

the Purchaser and its Representatives comply in full with AES security and
safety procedures when accessing the properties of the Group Company.

 

 

 

2.

 

Conduct of business

 

Until Closing the Seller shall procure that, except with the written consent of
the Purchaser, each Group Company shall be operated in the ordinary course in
all material respects (to the extent permitted by applicable law and save in
respect of any Tariff Freeze agreed between the parties), that no Group Company
acts in a manner inconsistent with the framework implied by the Management
Agreement in any material respect without the Seller consulting with the
Purchaser (assuming the Purchaser responds in an appropriate and timely manner)
in respect of such action (to the extent that it is lawful and practicable to do
so) and that no Group Company shall:

 

(a)

 

declare, make or pay any dividend or other distribution; or

 

 

 

(b)

 

create, issue, purchase or redeem any class of share or loan capital; or

 

 

 

(c)

 

form, other than as a part of the Reorganisation, any subsidiary or acquire
shares in any company or participate in, or terminate any participation in, any
partnership or joint venture; or

 

 

 

(d)

 

pass any resolution of its shareholders or any class of shareholders, whether in
general meeting or otherwise (except (i) as required in connection with or for
the purposes of the Reorganisation or (ii) with the prior consent of the
Purchaser which shall not be unreasonably withheld or delayed);

 

 

31

--------------------------------------------------------------------------------


 

 

(e)

 

agree, conditionally or otherwise, to do any of the foregoing.

 

Part B  : Seller Obligations

 

At Closing, the Seller shall deliver or ensure that there is delivered to the
Purchaser (or made available to the Purchaser’s reasonable satisfaction):

 

(a)

 

the share registers of the Companies showing the Seller’s ownership of the
Shares;

 

 

 

(b)

 

an apostilled certificate of tax residence of the Seller; and

 

 

 

(c)

 

a duly executed notarial deed of transfer in respect of the Shares.

 

Part C : Purchaser Obligations

 

At Closing, the Purchaser shall:

 

(a)

 

deliver (or ensure that there is delivered to the Seller) (to the extent not
previously delivered) a copy of a resolution (certified by a duly appointed
officer as true and correct) of the board or, as applicable, supervisory board
of directors of the Purchaser and the Parent Company as appropriate (or, if
required by the law of its jurisdiction or its articles of association, by-laws
or equivalent constitutional documents, of its shareholders) authorising the
execution of and the performance by the Purchaser and the Parent Company of its
obligations under this Agreement and each of the Transaction Documents to be
executed by it;

 

 

 

(b)

 

deliver duly executed copies of the power of attorney of the Parent and Owners
required to be delivered pursuant to Clauses 3.15 and 3.16 of the Management
Agreement;

 

 

 

(c)

 

pay to the Seller the Initial Price in accordance with clause 2.1; and

 

 

 

(d)

 

deliver a duly executed notarial deed of transfer in respect of the Shares.

 

Part D : Inter Company Debt

 

At Closing,

 

(a)

 

the Seller shall procure the execution by AES London Holdings BV and the
Purchaser shall execute any Transaction Documents as may be required in order to
assign the Inter-Company Debt to the Purchaser, free of any Encumbrances;

 

 

 

(b)

 

the Seller and the Purchaser shall carry out their respective obligations under
Schedule 8 (Inter-Company Debt) required to be performed at Closing.

 

 

 

 

32

--------------------------------------------------------------------------------


 

Part E : General

 

1.

 

The Seller and the Purchaser shall negotiate in good faith with a view to
agreeing before the Closing Date the final form of any Transaction Document
reasonably acceptable to all parties thereof which is not in Agreed Form at the
date of this Agreement.

 

 

 

2.

 

All documents and items delivered at Closing pursuant to this Schedule 4 shall
be held by the recipient to the order of the person delivering the same until
such time as Closing shall be deemed to have taken place. Simultaneously with:

 

 

 

(a)

 

delivery of all documents and all items required to be delivered at Closing (or
waiver of its delivery by the person entitled to receive the relevant document
or item); and

 

 

 

(b)

 

receipt of an electronic funds transfer to the Seller’s Bank Account in
immediately available funds of the Initial Price,

 

the documents and items delivered in accordance with this Schedule shall cease
to be held to the order of the person delivering them and Closing shall be
deemed to have taken place.

 

 

 

 

 

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

GENERAL DISCLOSURES

 

1.

 

The Purchaser shall be deemed to have full knowledge of:

 

 

 

(a)

 

to the extent Fairly Disclosed, all matters contained in written correspondence,
documents and other information delivered, sent or given to (or made available
for inspection by) the Purchaser or any member of the Purchaser Group or any of
its advisers by the Seller or any of its advisers, and any matter referred to in
any of them;

 

 

 

(b)

 

all information contained on the files or any document, register or record
maintained by the Registrar of Companies in Ireland, Cyprus, the Netherlands and
Kazakhstan in relation to any Group Company and which the public may inspect as
at 31 January 2008;

 

 

 

(c)

 

all information in relation to any Group Company which would be revealed by a
search made on 31 January 2008 at any court registry or registry of winding up
searches in Ireland or the Netherlands;

 

 

 

(d)

 

all information in relation to any Group Company which would be revealed by an
inspection or search as at 31 January 2008 of any document, register or record
which the public may inspect in Ireland, Cyprus, the Netherlands or Kazakhstan;

 

 

 

(e)

 

to the extent Fairly Disclosed, all information contained or referred to in the
information memorandum sent to the Purchaser or any member of the Purchaser
Group on 4 December 2007;

 

 

 

(f)

 

all matters of which the Purchaser or any member of the Purchaser Group ought
reasonably to be aware as affecting the business sectors within which the Group
Companies operate and/or which are known generally by those operating within
such business sectors;

 

 

 

(g)

 

any information which would be revealed by an inspection or search on 31
January 2008 of any document, register or record which the public may inspect
and which is maintained by any registry of trade marks, patents, designs, domain
names (where that information relates to any domain name that incorporates any
trade mark that would be revealed upon an inspection or search of a trade marks
registry in accordance with this paragraph 1(g) followed by one of the general
top-level domains .com, .net, .info or .biz, or followed by a country code
top-level domain) or other intellectual property in any jurisdiction, or
information which is available to the public from any such registry;

 

 

 

(h)

 

without prejudice to the generality of any of the foregoing paragraphs, in
relation to any and all of the Properties:

 

(i)          any information which would be revealed by an inspection or search
on 31 January 2008 of any document, register or record which the public may
inspect and which are maintained by, or information which is available to the
public from, any land registry and any register of local land charges in any
jurisdiction; and

 

(ii)         all matters which would be revealed by searches or enquiries
carried out on 31 January 2008 at the relevant local authorities or any other
body or authority which a prudent purchaser of the Properties would make having
regard to the nature and use of the Properties; and

 

(iii)        any matter which would be revealed by an inspection and/or survey
by suitably qualified technical consultants.

 

34

--------------------------------------------------------------------------------

 

SCHEDULE 6

 

AES COMPLIANCE TERMS AND CONDITIONS

 

In connection with the sale and purchase agreement to which this Schedule forms
a part (the Main Agreement), the Purchaser hereby represents and warrants to and
agrees with the Seller that, in respect of the Proposed Transactions, the
Purchaser shall be legally bound as follows:

 

1.             The Purchaser shall comply fully with all applicable laws of the
countries in which the Proposed Transactions are conducted as well as the
applicable anti-corruption, anti-money laundering, anti-terrorism and economic
sanction and anti-boycott laws of the United States including without
limitation, the United States Foreign Corrupt Practices Act (the Applicable Laws
and Regulations).

 

2.             The Purchaser represents and warrants that it has not, and that
it has no evidence of any kind that any of its owners, controlling shareholders,
directors, officers, employees or any other person acting on its behalf
(including, without limitation, any of its Affiliates, contractors,
subcontractors, consultants, representatives or agents) has, either directly or
indirectly:

 

(a)                                  Made a Prohibited Payment, with respect to
the Proposed Transactions, which is defined to include any offer, gift, payment,
promise to pay, or authorization of the payment of any money or anything of
value, directly or indirectly, to (i) any officer or employee of a government
(other than the U.S. government), department (whether executive, legislative,
judicial or administrative), agency or instrumentality of such government,
including a regional governmental body or a government-owned business, or of a
public international organization; (ii) any person acting in an official
capacity for or on behalf of such government, department, agency,
instrumentality, or public international organization; (iii) any candidate for a
political or government office or appointee to such office; or (iv) any (other
than U.S.) political party outside of the United States (each a Government
Official), including for the use or benefit of any other person or entity, to
the extent that one knows or has reasonable grounds for believing that all or a
portion of the money or thing of value which was given or is to be given to such
other person or entity, will be paid, offered, promised, given or authorised to
be paid by such other person or entity, directly or indirectly, to a Government
Official, for the purpose of either (i) influencing any act or decision of the
Government Official in his official capacity; (ii) inducing the Government
Official to do or omit to do any act in violation of his lawful duty;
(iii) securing any improper advantage; or (iv) inducing the Government Official
to use his influence with a non-U.S. government or instrumentality thereof to
affect or influence any act or decision of such government or instrumentality,
in order to assist in obtaining or retaining business or in directing business
to any party.

 

(b)                                 Engaged in a Prohibited Transaction with
respect to the Proposed Transactions which is defined to include:

 

(i)

 

receiving, transferring, transporting, retaining, using, structuring, diverting,
or hiding the proceeds of any criminal activity whatsoever, including drug
trafficking, fraud, and bribery of a Government Official;

 

 

 

(ii)

 

engaging or becoming involved in, financing, or supporting financially or
otherwise, sponsoring, facilitating, or giving aid to any terrorist person,
activity or organization; or

 

 

 

 

35

--------------------------------------------------------------------------------


 

(iii)

 

participating in any transaction or otherwise conducting business with a
“designated person,” namely a person or entity that appears on any list issued
by the United States or the United Nations with respect to money laundering,
terrorism financing, drug trafficking, or economic or arms embargoes (a
Designated Person).

 

3.             The Purchaser will not and shall take all reasonable steps to
ensure that none of its owners, controlling shareholders, officers, employees
and other persons working for it on the Proposed Transactions (including,
without limitation, its Affiliates, contractors, subcontractors, consultants,
representatives and agents), directly or indirectly, make, promise or authorize
the making, of a Prohibited Payment or engage in a Prohibited Transaction with
respect to the Proposed Transactions.

 

4.             The Purchaser shall promptly report to the Seller any Prohibited
Payment or Prohibited Transaction of which it obtains knowledge, or has
reasonable grounds to believe occurred in respect of the Proposed Transactions.

 

5.             The Purchaser agrees that, if the Seller has any reasonable
grounds to believe that a Prohibited Payment has been made, promised or
authorised, directly or indirectly, to a Government Official in connection with
the Proposed Transactions, or that a Prohibited Transaction has taken place in
connection with the Proposed Transactions, it shall cooperate in good faith with
the Seller in determining whether such a violation occurred by engaging an
independent third party to investigate the matter and to provide a written
report of its findings to the Seller and the Purchaser.

 

6.             The Purchaser has not and will not, either directly or
indirectly, share or promise to share its fees or any other funds it receives
from the Seller or in respect of the Proposed Transactions with any Government
Official.

 

7.             The Purchaser agrees that a material breach of one or more of the
covenants or representations of the Purchaser in this Schedule shall be
sufficient cause for the Seller, acting in good faith, and not without
reasonable prior written notice, to terminate the Main Agreement and the
Proposed Transactions, in whole or in part, and to declare them null and void,
in which case the Purchaser agrees that it shall be liable for any damages or
remedies available to the Seller under applicable law.

 

8.             This Schedule shall be considered to be an integral part of the
Main Agreement (and shall be effective on the same date as the Main Agreement). 
In the event of a conflict between this Schedule and the Main Agreement, this
Schedule shall prevail.

 

9.             All the provisions in this Schedule are material and shall
survive the termination of Main Agreement.

 

10.           The Purchaser shall not assign its rights and responsibilities
contained in this Schedule to a third party without the prior written approval
of the Seller.

 

 

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 7

EARNOUT CONSIDERATION

 

 

Part A : Definitions relating to this Schedule

 

1.1           For the purposes of this Agreement, the following expressions
shall have the following meanings:

 

Capex means the amount of capital expenditure incurred in a given financial
period, as determined in accordance with IFRS;

 

Change in Law has the meaning given to it in the Management Agreement;

 

Earnout Consideration means any of the First Earnout Consideration, the Second
Earnout Consideration or the Third Earnout Consideration;

 

Earnout Income Statements means the income statements for the relevant Earnout
Period prepared in Kazakh tenge and converted into US dollars at the exchange
rates set out in Part B below for the purposes of calculating OP1, OP2 and OP3;

 

Earnout Period means any of the First Earnout Period, the Second Earnout Period
and the Third Earnout Period;

 

EBITDA means the consolidated profit before interest (both receivable and
payable), taxation, depreciation and amortisation of the Group Companies,
determined in accordance with IFRS and applying accounting policies as set out
in Part E of this Schedule, and as adjusted in accordance with Part D of this
Schedule and in accordance with Clauses 3.3, 3.26B, 4.6, 4.14 and 13.5(b)(ii) of
the Management Agreement;

 

Expert has the meaning given to it in the Management Agreement;

 

First Earnout Consideration means a maximum amount of $105 million calculated in
accordance with paragraph 2 of Part B of this Schedule;

 

First Earnout Period means the twelve month period from 1 January 2008 to
31 December 2008;

 

High Target means the minimum EBITDA required for the maximum Earnout
Consideration to be payable with respect to any Earnout Period;

 

OP1 means the EBITDA in US dollars for the First Earnout Period (converted from
Kazakh Tenge at the exchange rate set out below);

 

OP2 means the EBITDA in US dollars for the Second Earnout Period (converted from
Kazakh Tenge at the exchange rate set out below);

 

OP3 means the EBITDA in US dollars for the Third Earnout Period (converted from
Kazakh Tenge at the exchange rate set out below);

 

Payment Date means in respect of each Earnout Period, 7 days after the date on
which the Earnout Consideration for the relevant Earnout Period shall be deemed
to have been determined in accordance with Part C of this Schedule (or, if
earlier, the date on which payment in respect of such Earnout Period is required
in accordance with paragraphs 3 or 5 of Part F below);

 

 

 

37

--------------------------------------------------------------------------------


 

Permitted Tariffs has the meaning given to it in paragraph 4 of Part D;

 

Relevant Amount  means each of OP1, OP2 and OP3;

 

Relevant Period means the period commencing on the Closing Date and ending on
the final day of the Third Earnout Period or, if earlier, the date on which the
Management Agreement terminates;

 

Second Earnout Consideration means a maximum amount of $105 million calculated
in accordance with paragraph 3 of Part B of this Schedule;

 

Second Earnout Period means the twelve month period from 1 January 2009 to
31 December 2009;

 

Termination Payment has the meaning given to it in the Management Agreement;

 

Three Year Period means the three year period from 1 January 2008 to
31 December 2010;

 

Third Earnout Consideration means a maximum amount of $110 million calculated in
accordance with paragraph 4 of Part B of this Schedule (subject to the
adjustment set out in Part G of this Schedule);

 

Third Earnout Period means the twelve month period from 1 January 2010 to
31 December 2010; and

 

Unit 8 means Unit 8 of the Ekibastuz power plant.

 

 

 

38

--------------------------------------------------------------------------------


 

Part B : Calculation of Earnout Consideration

 

 

1.       GENERAL

 

1.1           OP1, OP2 and OP3 shall each be determined in accordance with Part
C of this Schedule.

 

1.2           The Earnout Consideration shall be paid in U.S. dollars by
transfer to the Seller’s Bank Account on the relevant Payment Date subject to
the terms of the Management Agreement.

 

2.       FIRST EARNOUT CONSIDERATION

 

The First Earnout Consideration shall be calculated on the following basis:

 

OP1 (US$ million, converted from Kazakh
tenge at the rate of 117.67 KZT: 1 USD)

 

First Earnout Consideration (US$ million)

100-120

 

60+ (23/20* (OP1-100))

120-150

 

83+ (22/30* (OP1-120))

150 or more

 

105

 

3.       SECOND EARNOUT CONSIDERATION

 

The Second Earnout Consideration shall be calculated on the following basis:

 

OP2 (US$ million, converted from Kazakh
tenge at the rate of 114.00 KZT: 1 USD)

 

Second Earnout Consideration (US$ million)

160-185

 

60+ (23/25* (OP2-160))

185-220

 

83+ (22/35* (OP2-185))

220 or more

 

105

 

 

 

39

--------------------------------------------------------------------------------


 

4.       THIRD EARNOUT CONSIDERATION

 

The Third Earnout Consideration shall be calculated on the following basis:

 

OP3 (US$ million, converted from Kazakh
tenge at the rate of 117.89 KZT: 1 USD)

 

Third Earnout Consideration (US$ million)

250-295

 

60+ (23/45* (OP3-250))

295-355

 

83+ (27/60* (OP3-295))

355 or more

 

110

 

5.       FUTURE CONDUCT OF THE BUSINESS

 

The Seller and the Purchaser agree that the business of the Company shall be
conducted at all times during the Relevant Period in accordance with the
principles set out in Part F of this Schedule.

 

6.       INTEREST

 

If any part of the Earnout Consideration is not paid to the Seller on or by the
respective Payment Date, Default Interest shall accrue on a daily basis in
accordance with clause 12.4 of the Agreement.

 

 

 

40

--------------------------------------------------------------------------------


 

Part C : Determination of Earnout Consideration

 

1.             The Relevant Amounts and the consequent Earnout Consideration
shall be calculated by the Group Companies (at the direction and subject to the
review of the parties) in accordance with Part C and Part D of this Schedule as
soon as reasonably practicable following the end of the relevant Earnout Period
to which the Relevant Amount relates and in any event within thirty (30) days
thereof.  The Earnout Income Statement and the calculation of the Relevant
Amount shall be prepared in accordance with Part C, Part D and Part E of this
Schedule, in the form and including the items shown in Exhibit 6 to this
Agreement.

 

2.             A written statement of the amount of the Relevant Amount,
together with details of its calculation, shall be delivered to the parties upon
completion of the calculation pursuant to paragraph 1 above, in the form of a
certificate prepared by the Group Companies. In the event that either party
disputes the certified Relevant Amount, it shall notify the other party in
writing of the amount, nature and basis of such dispute within thirty (30) days
after delivery of the certificate to it.

 

3.             In the event that either party provides written notice of a
dispute in accordance with paragraph 2 above, the Purchaser and the Seller agree
to negotiate in good faith to resolve such dispute among themselves.  If the
Purchaser and the Seller are unable to resolve such dispute within twenty one
(21) days after delivery of the certificate to the parties, the dispute shall
immediately be submitted by either the Purchaser or the Seller to an independent
UK accounting firm (the Expert) who shall either be agreed upon by the Purchaser
and the Seller or, if no such agreement is reached within five (5) days of the
end of such twenty one (21) day period, on the request of either the Purchaser
or the Seller, such Expert shall be appointed by the President of the Institute
of Chartered Accountants in England and Wales.  The Expert shall not be a
national of or reside in either Kazakhstan or the United States.  The Expert
shall determine and deliver written notice of such determination to the Seller
and Purchaser the amount of the Relevant Amount within thirty (30) days from the
date of his appointment and, in doing so, shall act as an expert and not as an
arbitrator.

 

4.             The Seller and the Purchaser shall each have and the parties
shall procure that the Expert has full access to the books and records of the
Group Companies as is reasonably necessary for each to be able to review in
detail the calculation of the Relevant Amount (together with all supporting
information relied on in making such calculation).

 

5.             The determination of the Relevant Amount by the Expert shall
(save in the case of manifest error) be final and binding on the parties.  All
determinations by the Expert shall be in writing, shall be delivered to the
Seller and the Purchaser.  The fees and expenses of the Expert shall be borne
equally by the Seller and the Purchaser or as the Expert shall otherwise
determine.

 

6.             The Relevant Amount shall be deemed to have been determined:

 

(a)                                  if the parties agree with the calculation
prepared by the Group Companies, on the day that they confirm such agreement in
writing;

 

(b)                                 if neither party provides written notice of
a dispute in accordance with paragraph 2 above, on the day thirty (30) days
after the delivery of the certificate prepared by the Group Companies;

 

 

 

41

--------------------------------------------------------------------------------


 

(c)                                  if the Seller and the Purchaser disagree as
to any matters, but resolve in writing their difference or dispute prior to (or
at any time during) the period of the appointment of the Expert, on the day that
they so agree in writing; or

 

(d)                                 on the date that the Expert notifies the
Seller and Purchaser of his determination.

 

 

 

42

--------------------------------------------------------------------------------


 

Part D : Adjustment to EBITDA

 

1.             In preparing a draft of the Earnout Income Statement in
accordance with Part C of this Schedule and the calculation of the Relevant
Amount the Group Companies shall make the following adjustments.

 

2.             No account shall be taken of any items that are exceptional or
out of the ordinary course based on those items actually incurred in the usual
operation of the Group Companies in the 12 months preceding the date of this
Agreement, and in particular (but without prejudice to the generality of the
foregoing) no account will be taken of the following:

 

(a)                                  any management charges or other payments
(excluding the Manager Expenses) paid or payable to the Manager (or any other
member of the Seller Group) pursuant to the Management Agreement;

 

(b)                                 any costs incurred on behalf of the Owners
by the Parent without the approval of the Manager and any other amounts excluded
by the operation of clause 3.20(d)(iii) of the Management Agreement;

 

(c)                                  any costs incurred in the provision of
training services and development activities pursuant to clause 3.12 of the
Management Agreement;

 

(d)                                 the costs and expenses contemplated by
clause 3.20(d)(vi) of the Management Agreement;

 

(e)                                  the costs and expenses contemplated by
clause 9.3 and clause 3.20(g) of the Management Agreement;

 

(f)                                    any exceptional or non-recurring items in
accordance with IFRS (including but not limited to redundancy or restructuring
costs) and any amounts payable in respect of litigation (or a settlement in
respect thereof) other than as enforcement action in relation to a money debt;

 

(g)                                 any one-time write-offs (including in
respect of inventory obsolescence);

 

(h)                                 any costs in respect of insurance in excess
of $2 million per annum and any other costs contemplated by clause 3.29 of the
Management Agreement;

 

(i)                                     any amounts resulting from
mark-to-market accounting of contracts held by the Group Companies; and

 

(j)                                     any fines, penalties, levies, special
taxes or other amounts payable to a Governmental Entity other than as a direct
result of any material breach of the Management Agreement by the Seller or
another member of the Seller Group.

 

3.             In the event that the revenues of the Group Companies in an
Earnout Period are lower than would otherwise have been the case as a result of
any voluntary Tariff Freeze adopted by any of the Group Companies, the EBITDA
for the Earnout Period shall be increased to the amount which would have been
obtained were it not for such Tariff Freeze. If the parties cannot agree on the
amount of such increase in respect of a particular quarter within 30 days of the
end of that quarter, this shall be referred to the Expert for binding
determination in accordance with the procedures set out in clause 15.3 of the
Management Agreement.

 

 

 

43

--------------------------------------------------------------------------------


 

4.             In calculating the amount by which the revenues of the Group
Companies in an Earnout Period were reduced as the result of a voluntary Tariff
Freeze, it shall be assumed that the following tariffs (the Permitted Tariffs)
would have applied had it not been for such voluntary Tariff Freeze:

 

2008

2.69 KZT / KWH

 

 

2009

3.45 KZT / KWH

 

 

2010

4.13 KZT / KWH

 

 

 

44

--------------------------------------------------------------------------------

 

 

Part E : Accounting Policies

 

1.                                       General Policies

 

The Earnout Income Statements shall be prepared in accordance with IFRS.

 

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

 

 

Part F : Operation of the business during the Relevant Period

 

1.                                       The Purchaser agrees that through the
Relevant Period it will not (and shall procure that its Affiliates and the
Owners will not) take any action inconsistent with the terms of the Management
Agreement and will (and shall procure that its Affiliates and the Owners will)
act in accordance with the terms of the Management Agreement.

 

2.                                       In the event of termination of the
Management Agreement prior to 31 December 2010, the provisions of clause 8 of
the Management Agreement shall apply.

 

 

 

 

46

--------------------------------------------------------------------------------


 

Part G : Capex Provisions

 

1.                                       The Third Earnout Consideration shall
be subject to the following adjustment in respect of Capex.

 

2.                                       In the event that the actual Capex in
respect of the Kazakh Business in respect of those items of capital expenditure
contemplated by the Capex Plan during the Three Year Period exceeds
$650 million, the Third Earnout Consideration shall be reduced by 50% of the
amount of such excess, provided that such reduction shall not exceed
US$25 million.

 

3.                                       In the event that the actual Capex in
respect of the Kazakh Business in respect of those items of capital expenditure
contemplated by the Capex Plan during the Three Year Period is less than
$650 million, the Third Earnout Consideration shall be increased by 50% of the
amount of such shortfall, provided that such increase shall not exceed
US$25 million.

 

4.                                       Without prejudice to paragraph 3 above,
in the event that Unit 8 is not available for generation by 31 December 2010,
the Third Earnout Consideration shall be reduced by $25 million, provided that
the aggregate reduction to the Third Earnout Consideration resulting from the
application of paragraph 2 above and this paragraph 4 shall not in any event
exceed US$25 million.

 

5.                                       For the purposes of this Part G,
capitalised interest shall not be treated as Capex.

 

 

47

--------------------------------------------------------------------------------


 

 

SCHEDULE 8

INTER COMPANY DEBT

 

New Inter-Company Trading Debt

 

1.                                       Save as stipulated otherwise in the
respective agreement, any Inter-Company Trading Debt which arises after Closing
during the term of the Management Agreement shall be paid within 30 days of it
so arising.

 

Payment at Closing in respect of Inter-Company Debt

 

2.                                       In relation to Inter-Company Debt
existing at the Closing Date:

 

(a)                                  the Purchaser shall at Closing pay to the
Seller (for itself or, as the case may be, as agent for the members of the
Seller Group to which the relevant Inter-Company Payables are owed) an amount in
the applicable currency equal to each of the Inter-Company Payables (if any)
which are owed to any member of the Seller Group, in consideration of the
assignment to the Purchaser of the benefit of such Inter-Company Payables; and

 

(b)                                 the Seller shall at Closing (for itself or,
as the case may be, as agent for each relevant member of the Seller Group) pay
to the Purchaser an amount in the applicable currency equal to each of the
Inter-Company Receivables (if any) of each Group Company which are owed by any
member of the Seller Group, in consideration of the assignment to the Purchaser
of the burden of such Inter-Company Receivables.

 

Withholding Tax in respect of Inter-Company Debt

 

3.                                       The Purchaser shall not make any
deduction from the payment at Closing in respect of Inter-Company Payables
referred to in paragraph 2 above. However, if and when any applicable Kazakh
withholding tax falls due and is paid in respect of the interest which has
accrued on such Inter-Company Payables up to the Closing Date, the Purchaser may
(subject to it providing the Seller with proof of payment) deduct the amount of
such withholding tax from any payments which subsequently fall due to the Seller
under this Agreement, provided that the amount of any such deduction may not
exceed in aggregate 15% of the interest accrued up to the Closing Date in
respect of the Inter-Company Payable owed by AES Ekibastuz LLP to Global Energy
Holding CV and 10% of the interest accrued up to the Closing Date in respect of
all other Inter-Company Payables provided however that to the extent no further
Earnout Consideration remains payable under this Agreement, the Seller shall pay
any amounts payable to the Purchaser under this clause within 10 Business Days
of having been requested to make such a payment by the Purchaser.

 

 

48

--------------------------------------------------------------------------------


 

 

SCHEDULE 9

POST-CLOSING FINANCIAL ADJUSTMENTS

 

 

Part A : Preliminary

 

1.                                       In preparing the Closing Statement:

 

(a)                                  the items and amounts to be included in the
calculation of External Debt and Cash for the purposes of the Closing Statement
shall be identified by applying the relevant definition in Schedule 12 (subject,
where applicable, to the provisions of Part A of this Schedule);

 

(b)                                 the amounts to be included in the
calculation of Reviewed Line Items Amount for the purposes of the Closing
Statement shall be the Total Reviewed Line Items Amounts and no others;

 

(c)                                  in applying each such definition and the
provisions of Part A of this Schedule and determining which items and amounts
are to be included in the Closing Statement, if and to the extent that the
treatment or characterisation of the relevant item or amount or type or category
of item or amount:

 

(i)                     is dealt with in the specific accounting treatments set
out in Part B of this Schedule (the Specific Accounting Treatments), the
relevant Specific Accounting Treatment(s) shall apply;

 

(ii)                  is not dealt with in the Specific Accounting Treatments
but is dealt with in the accounting principles, policies, treatments, practices
and categorisations used in the preparation of the 30 September 2007 Accounts
(to the extent that such accounting principles, policies, treatments, practices
and categorisations are consistent with US GAAP for the purposes of producing
consolidated financial statements for AES and its subsidiaries) (the Accounting
Principles), the applicable Accounting Principle(s), shall apply (including in
relation to the exercise of accounting discretion and judgement); and

 

(iii)               is not dealt with in either the Specific Accounting
Treatments or the Accounting Principles, US GAAP shall apply.

 

2.                                       For the purposes of calculating
External Debt or Cash for any Group Company any amounts which are to be included
in any such calculation which are expressed in a currency other than U.S.
dollars shall be converted into U.S. dollars at the Exchange Rate as at the
Closing Date.

 

 

49

--------------------------------------------------------------------------------


 

 

Part B : Specific Accounting Treatments

 

1.                                       Information available for Closing
Statement.  Information available up until the date on which the Closing
Statement is finally agreed or determined shall be taken into account insofar as
it provides evidence of the state of affairs of the Group Companies at Closing. 
The Closing Statement will reflect the position of the Group Companies as at
Closing and will not take into account the effects of any post Closing
reorganisations or, in any way, the post Closing intentions or obligations of
the Purchaser.

 

2.                                       No re-appraisal of asset values.  The
Closing Statement shall not re appraise the value of any of the assets of the
Group Companies as a result of the change in their ownership (or any changes in
the business of the Group Companies since Closing following such change in
ownership) except only as specifically set out in this Schedule.

 

3.                                       Consolidated treatment.   The Group
Companies shall be treated as members of a combined consolidated group so that
any intragroup balances are eliminated.

 

4.                                       Intercompany Debt.  Inter-Company Debt
shall be recorded at its face value plus interest accrued to Closing.

 

Part C : Closing Statement

 

1.                                       The Seller shall (or shall procure that
the Seller’s accountants (or such other independent firm of chartered
accountants of international standing as the Seller shall determine) shall),
after Closing prepare a draft statement (the Closing Statement) showing the
consolidated External Debt, Cash, and Total Reviewed Line Items Amount.  The
Closing Statement shall be in the form set out in Part A of Exhibit 3 and
incorporate separate statements in the form set out in that Exhibit showing the
calculation of the consolidated Total Reviewed Line Items Amount.  The Seller
shall deliver the draft Closing Statement to the Purchaser within 90 days after
Closing.

 

2.                                       The Purchaser shall notify the Seller
in writing (an Objection Notice) within 60 days after receipt whether or not it
accepts the draft Closing Statement for the purposes of this Agreement.  An
Objection Notice shall set out in detail the Purchaser’s reasons for such non
acceptance and specify the adjustments which, in the Purchaser’s opinion, should
be made to the draft Closing Statement in order for it to comply with the
requirements of this Agreement.  Except for the matters specifically set out in
the Objection Notice, the Purchaser shall be deemed to have agreed the draft
Closing Statement in full.

 

3.                                       If the Purchaser serves an Objection
Notice in accordance with paragraph 2, the Seller and the Purchaser shall use
all reasonable efforts to meet and discuss the objections of the Purchaser and
to agree the adjustments (if any) required to be made to the draft Closing
Statement, in each case within 15 days after receipt by the Seller of the
Objection Notice.

 

4.                                       If the Purchaser is satisfied with the
draft Closing Statement (either as originally submitted or after adjustments
agreed between the Seller and the Purchaser pursuant to paragraph 3 above) or if
the Purchaser fails to give a valid Objection Notice within the 15 day period
referred to in paragraph 2 above, then the draft Closing Statement
(incorporating any agreed adjustments) shall constitute the Closing Statement
for the purposes of this Agreement.

 

 

50

--------------------------------------------------------------------------------


 

 

 

5.                                       If the Seller and the Purchaser do not
reach agreement within 15 days of receipt by the Seller of the Objection Notice,
then the matters in dispute may be referred (on the application of either the
Seller or the Purchaser) for determination by KPMG or, if that firm is unable or
unwilling to act, by such other independent firm of chartered accountants of
international standing as the Seller and the Purchaser shall agree or, failing
agreement, appointed by the President for the time being of the Institute of
Chartered Accountants in England and Wales (the Firm).  The Firm shall be
requested to make its decision within thirty (30) days (or such later date as
the Seller, the Purchaser and the Firm agree in writing) of confirmation and
acknowledgement by the Firm of its appointment.  The following provisions shall
apply once the Firm has been appointed:

 

(a)                                  the Seller and Purchaser shall each prepare
a written statement within 15 days of the Firm’s appointment on the matters in
dispute which (together with the relevant supporting documents) shall be
submitted to the Firm for determination and copied at the same time to the
other;

 

(b)                                 following delivery of their respective
submissions, the Purchaser and the Seller shall each have the opportunity to
comment once only on the other’s submission by written comment delivered to the
Firm not later than 10 days after receipt of the other’s submission and,
thereafter, neither the Seller nor the Purchaser shall be entitled to make
further statements or submissions except insofar as the Firm so requests (in
which case it shall, on each occasion, give the other party (unless otherwise
directed) 10 days to respond to any statements or submission so made);

 

(c)                                  in giving its determination, the Firm shall
state what adjustments (if any) are necessary, solely for the purposes of this
Agreement, to the draft Closing Statement in respect of the matters in dispute
in order to comply with the requirements of this Agreement and to determine
finally the Closing Statement;

 

(d)                                 the Firm shall act as an expert (and not as
an arbitrator) in making its determination which shall, in the absence of
manifest error, be final and binding on the parties and, without prejudice to
any other rights which they may respectively have under this Agreement, the
parties expressly waive, to the extent permitted by law, any rights of recourse
they may otherwise have to challenge it.

 

6.                                       The Seller and the Purchaser shall each
be responsible for their own costs in connection with the preparation, review
and agreement or determination of the Closing Statement.  The fees and expenses
of the Firm shall be borne equally between the Seller and the Purchaser or in
such other proportions as the Firm shall determine.

 

7.                                       To enable the Seller to meet its
obligations under this Schedule 9, the Purchaser shall provide to the Seller and
the Seller’s accountants full access to the books and records, employees and
premises of the Group Companies and, where relevant, such access as the Seller
may reasonably require of the Purchaser for the period from the Closing Date to
the date that the draft Closing Statement is agreed or determined.  If the
Purchaser serves an Objection Notice, it shall ensure that the Seller and the
Seller’s accountants shall be given reasonable access to the Purchaser’s and the
Purchaser’s accountants’ working papers relating to the adjustments proposed in
the Objection Notice and any other submissions by or on behalf of the Purchaser
in relation to the Closing Statement.  The Purchaser shall co-operate fully with
the Seller and shall permit the Seller and/or the Seller’s accountants to take
copies (including electronic copies) of the relevant books and records and shall
provide all assistance reasonably requested by the Seller to facilitate the
preparation of the Closing Statement.

 

 

51

--------------------------------------------------------------------------------


 

 

8.                                       When the Closing Statement has been
agreed or determined in accordance with the preceding paragraphs, then the
amounts shown in the Closing Statement as the consolidated External Debt, Cash
and Total Reviewed Line Items Amount for the Group Companies shall be final and
binding for the purposes of this Agreement.

 

Part D : Financial Adjustments

 

1.                                       When the Closing Statement has been
finally agreed or determined in accordance with this Schedule 9, the following
adjustments shall be made to the Initial Price.

 

Total Reviewed Line Items Amount

 

2.                                       In relation to the Total Reviewed Line
Items Amount:

 

(a)                                  if the consolidated Total Reviewed Line
Items Amount of all Group Companies is greater than the Total Estimated Reviewed
Line Items Amount, then the Purchaser shall pay an amount equal to the
difference to the Seller; or

 

(b)                                 if the consolidated Total Reviewed Line
Items Amount of all Group Companies is less than the Total Estimated Reviewed
Line Items Amount, then the Seller shall pay an amount equal to the difference
to the Purchaser.

 

For these purposes all line items relating to asset accounts shall be taken as
positive amounts and all line items relating to liabilities accounts shall be
taken as negative amounts.

 

Inter-Company Debt

 

3.                                       In relation to Inter-Company Payables:

 

(a)                                  if the aggregate amount of Inter-Company
Payables as at the Closing Date is less than the amount paid by the Purchaser at
Closing in accordance with Schedule 8, paragraph 1(a), then the amount equal to
the difference shall be deemed to increase the Final Price and deemed to
decrease the amount paid by the Purchaser in relation to the Inter-Company
Payables; or

 

(b)                                 if the aggregate amount of Inter-Company
Payables as at the Closing Date is greater than the amount paid by the Purchaser
at Closing in accordance with Schedule 8, paragraph 1(a), then the amount equal
to the difference shall be deemed to decrease the Final Price and deemed to
increase the amount paid by the Purchaser in relation to the Inter-Company
Payables.

 

4.                                       In relation to Inter-Company
Receivables:

 

(a)                                  if the aggregate amount of Inter-Company
Receivables as at the Closing Date is less than the amount paid by the Seller at
Closing in accordance with Schedule 8, paragraph 1(b), then the amount equal to
the difference shall be deemed to decrease the Final Price and deemed to
decrease the amount paid to the Purchaser in relation to the Inter-Company
Receivables

 

(b)                                 if the aggregate amount of Inter-Company
Receivables as at the Closing Date is greater than the amount paid by the Seller
at Closing in accordance with Schedule 8, paragraph 1(b), then the amount equal
to the difference shall be deemed to increase the Final Price and deemed to
increase the amount paid to the Purchaser in relation to the Inter-Company
Receivables.

 

 

52

--------------------------------------------------------------------------------


 

 

5.                                       For the avoidance of doubt, no actual
cash payments shall be made by either party in respect of any deemed adjustments
made pursuant to clause 3 and 4 of this Part D.

 

External Debt

 

6.                                       In relation to External Debt:

 

(a)                                  if the consolidated External Debt of all
Group Companies as at the Closing Date is less than the Estimated External Debt,
then the Purchaser shall pay an amount equal to the difference to the Seller; or

 

(b)                                 if the consolidated External Debt of all
Group Companies as at the Closing Date is greater than the Estimated External
Debt, then the Seller shall pay an amount equal to the difference to the
Purchaser.

 

Cash

 

7.                                       In relation to Cash:

 

(a)                                  if the consolidated Cash of all Group
Companies as at the Closing Date is greater than the Estimated Cash, then the
Purchaser shall pay an amount equal to the difference to the Seller; or

 

(b)                                 if the consolidated Cash of all Group
Companies as at the Closing Date is less than the Estimated Cash, then the
Seller shall pay an amount equal to the difference to the Purchaser.

 

8.                                       For the purposes of clause 2.4 and this
Schedule 9, the consolidated Cash of all Group Companies as at the Closing Date
shall be deemed to be increased by the amount expended by the Group Companies on
maintenance Capex between the date of this Agreement and the Closing Date,
provided that the amount of such deemed increase shall not exceed US$2 million. 
The amount of such maintenance Capex (up to such $2 million limit) shall be
taken into account in determining the Capex in respect of the Kazakh Business
for the purposes of Part G of Schedule 7.

 

General

 

9.                                       Any payment required to be made
pursuant to any of paragraphs 2 to 7 inclusive of this Part D shall be paid by
the Seller or the Purchaser (as the case may be) together with an amount equal
to interest on such payment at the Default Rate for the period from (but
excluding) the Closing Date to (and including) the due date for payment pursuant
to the relevant clause, calculated on a daily basis.

 

10.                                 The Seller and Purchaser agree that, once
the Closing Statement has been agreed or determined in accordance with the
provisions of Part C of this Schedule 9, the sums which each is respectively
obliged to pay pursuant to this Part D shall be aggregated and set off against
each other.  Whichever of the Seller or Purchaser is then left with any payment
obligation under this Part D shall make the applicable payment(s) within 5
Business Days of the date on which the Closing Statement is agreed or so
determined.  Any such payment shall be made in accordance with the provisions of
clause 13.1 or 13.2 of this Agreement, as the case may be.

 

 

 

53

--------------------------------------------------------------------------------


 

SCHEDULE 10

PRICE ALLOCATION

 

1.                                       The Initial Price payable for the
Shares under this Agreement shall be deemed to be allocated between the
Ekibastuz GRES-1 assets and the Maikuben mine assets as follows:

 

(a)                                  USD 1,040,000,000 shall be deemed payable
in relation to the purchase of the Ekibastuz GRES-1 assets; and

 

(b)                                 USD 110,000,000 shall be deemed payable in
relation to the purchase of the Maikuben mine assets.

 

2.                                       Any adjustments made under clause 2.1
of this Agreement or under Schedule 9 and any payments of Earnout Consideration
to be paid under Schedule 7 shall be deemed to be allocated between the
Ekibastuz GRES-1 assets and the Maikuben mine assets in the same proportion as
set out in paragraph 1 of this Schedule 10 above.

 

 

 

 

54

--------------------------------------------------------------------------------

SCHEDULE 11

 

AVAILABLE CAPACITY

 

The Available Capacity of the GRES 1 power plant operated by AES Ekibastuz LLP
(the Power Station) will be demonstrated as being not less than 2250 MW in the
following manner:

 

1.                                      In the period between the signing of
this Agreement and Closing each of the five operating units of the Power Station
will be separately run under test conditions typically used by the Power Station
for a period of at least one hour so as to determine and record that unit’s
available capacity at the time. The results of the power generated during that
test period will be recorded in the Power Station’s generation report (the
generation report) and certified extract of such reports will be made available
to the Purchaser.

 

2.                                      Once the generation tests have been run
on all of the five operating units in 1 above the Seller shall provide the
Purchaser with a complete report showing the available capacity of each unit
demonstrated by the Generation Report and the aggregate available capacity of
each unit demonstrated by the Generation Report; and

 

3.                                      If the aggregate available capacity
shown in 2 above is less than 2250 MW the Seller will provide the Purchaser with
the reasons for such shortfall and the procedures being undertaken to remedy
such a shortfall prior to closing. If the aggregate available capacity in
paragraph 2 above is 2250 MW or more the warranty in clause 7.2(1) will be
considered satisfied.

 

 

 

 

55

--------------------------------------------------------------------------------


 

SCHEDULE 12

DEFINITIONS AND INTERPRETATION

 

1.                                       Definitions.  In this Agreement
(including the Schedules), the following words and expressions shall have the
following meanings:

 

30 September 2007 Accounts means the unaudited combined balance sheet of the
Group Companies and the unaudited combined profit and loss account of the Group
Companies, in each case as at 30 September 2007 and prepared in accordance with
US GAAP for the purposes of producing consolidated financial statements for AES
and its subsidiaries, together with any notes, reports, statements or documents
included in or annexed or attached to them, as contained in Part A of Exhibit 2;

 

AES Business Plan means the business plan contained in Exhibit 1 to this
Agreement, as revised from time to time in accordance with the terms of the
Management Agreement;

 

AES Compliance Terms and Conditions means the AES compliance terms and
conditions set out in Schedule 6;

 

Affiliate means, in relation to any party, any Subsidiary Undertaking or Parent
Undertaking of that party and any Subsidiary Undertaking of any such Parent
Undertaking, in each case from time to time;

 

Agreed Form means, in relation to a document, the form of that document as
initialled on the date of this Agreement for the purpose of identification by or
on behalf of the Seller and the Purchaser (in each case with such amendments as
may be agreed in writing by or on behalf of the Seller and the Purchaser);

 

Available Capacity means capacity that is available from a unit as determined by
the procedures set forth in Schedule 11;

 

Base Case Payout means US$83 million in respect of each Earnout Period;

 

Business Day means a day other than a Saturday or Sunday or public holiday in
England and Wales and the Republic of Kazakhstan on which banks are open in
London and Almaty for general commercial business;

 

Calculation of the Initial Price has the meaning given in clause 2.1;

 

Cash means, in relation to each Group Company, the aggregate of its cash
(whether in hand or credited to any account with any banking, financial,
acceptance credit, lending or other similar institution or organisation) and its
cash equivalents (including short-term investments such as certificates of
deposit, as illustrated in Part B of Exhibit 2), including all interest accrued
thereon, as at Closing;

 

Claim means any claim under or for breach of this Agreement (other than a claim
for non-payment of any payment required to be made under the Financial
Adjustments), Schedule 8, or clause 9.1(d), including any claim for breach of
the Seller Warranties or in respect of an indemnity given by the Seller;

 

Closing means completion of the sale and purchase of the Shares in accordance
with the provisions of this Agreement;

 

 

56

--------------------------------------------------------------------------------


 

Closing Date has the meaning given in clause 4.1;

 

Closing Statement has the meaning given in Schedule 9;

 

Companies means AES Kazakhstan Holdings BV, AES Ekibastuz Holdings BV and
Emerging Energy Investments & Holdings BV;

 

Conditions mean the conditions to Closing set out in clause 3.1;

 

Confidential Information has the meaning given in clause 16.1;

 

Connected Persons has the meaning given in clause 23;

 

Costs means losses, damages, costs (including reasonable legal costs) and
expenses (including taxation), in each case of any nature whatsoever;

 

Data Room means the data room comprising the documents and other information
relating to the Kazakh Business made available by the Seller via the Project
Harp datasite hosted by Merrill Corporation that are recorded on the CDs and/or
DVDs initialled by or on behalf of the Sellers and the Purchaser and certified
as accurate by Merrill Corporation;

 

Default Interest means interest at LIBOR plus three (3) per cent;

 

Disclosure Letter means the letter from the Seller to the Purchaser executed and
delivered immediately before the signing of this Agreement;

 

Dispute has the meaning given to it in clause 31.2;

 

Earnout Consideration has the meaning given to it in Schedule 7;

 

Employees means the employees of the Group Companies immediately prior to
Closing, excluding any employees of AES or any Affiliate of AES who are seconded
to any Group Companies;

 

Encumbrance means any encumbrances including any mortgage, pledge, charge, lien,
deposit or assignment by way of security, bill of sale, option or right of
pre-emption, entitlement to beneficial ownership (including usufruct and similar
entitlements), any provisional or executional attachment and any interest or
right held, or claim that could be raised, by a third party;

 

Environment means all or any of the following media, namely air (including the
air within buildings or other natural or man-made structures above or below
ground), water (including surface waters, underground waters, groundwater, and
water within any natural or man-made structure), land (including land under
water, surface land and sub-surface land), flora, fauna and ecosystems;

 

Environmental Consents means any material permit, licence, authorisation,
approval or consent required under Environmental Laws for or in connection with
the carrying on of the Kazakh Business or the use of, or any activities or
operations carried out at, any Property;

 

Environmental Laws means all international, European Union, national, state,
federal, regional or local laws (including common law, statute law, civil and
criminal law) which are in force and binding at the date of this Agreement, to
the extent that they relate to Environmental Matters;

 

 

57

--------------------------------------------------------------------------------


 

Environmental Matters means all matters relating to the pollution or protection
of the Environment;

 

Estimated Cash has the meaning given to it in Clause 2.1;

 

Estimated External Debt has the meaning given to it in Clause 2.1;

 

Estimated Reviewed Line Item Amount means the amount of any line item set out in
Part B of Exhibit 3 (and no others) in relation to each Target Company as shown
in 30 September 2007 Accounts;

 

Exchange Rate means, with respect to a particular currency for a particular day,
the spot rate of exchange (the closing mid-point) for that currency into dollars
on such date as published in the London edition of the Financial Times first
published thereafter or, where no such rate is published in respect of that
currency for such date, the rate quoted by Barclays Bank plc as at the close of
business in London on such date;

 

External Counsel Opinion has the meaning given to it in clause 24.1 of the
Agreement;

 

External Debt means, in relation to each Group Company, the aggregate of the
Financial Debt owed by that Group Company as at Closing (together with any
accrued interest) to any banking, financial, acceptance credit, lending or other
similar institution or organisation which, in each case, is not a member of the
Seller Group; for the avoidance of doubt, neither Inter-Company Payables (and
any interest thereon) nor any items to be treated as creditors in the Total
Reviewed Line Items Amount constitute External Debt;

 

Fairly Disclosed means in relation to any matter disclosure which is fair in the
context of the other disclosures in respect of that matter taken as a whole;

 

Final Price means the Initial Price adjusted in accordance with the Financial
Adjustments;

 

Financial Adjustments means any adjustment(s) required in accordance with Part D
of Schedule 9;

 

Financial Debt means borrowings and indebtedness in the nature of borrowing
(including but not limited to by way of acceptance credits, third party
borrowings, non-recourse finance, liabilities under finance leases, hire
purchase arrangements, factored debts, discounting or similar facilities, loan
stocks, bonds, debentures, notes, overdrafts or any other similar arrangements
the purpose of which is to raise money) owed to any banking, financial,
acceptance credit, lending or other similar institution or organisation;

 

Force Majeure has the meaning ascribed to it in the Management Agreement;

 

Governmental Entity means any supra-national, national, state, municipal or
local government (including any subdivision, court, administrative agency or
commission or other authority thereof) or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, including the European Union;

 

Group Companies means the Companies and the Target Companies and a Group Company
mean any of them;

 

Guaranteed Obligations has the meaning given to it in clause 25.1;

 

 

58

--------------------------------------------------------------------------------


 

IFRS means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee;

 

Initial Price means the cash price payable on Closing under clause 2.1;

 

Intellectual Property Rights means patents, trade marks, service marks, logos,
trade names, internet domain names, copyright (including rights in computer
software) and moral rights, database rights, semi-conductor topography rights,
utility models, rights in designs, rights in get-up, rights in inventions,
rights in know-how and other intellectual property rights, in each case whether
registered or unregistered, and all rights or forms of protection having
equivalent or similar effect anywhere in the world and registered includes
registrations and applications for registration;

 

Inter-Company Debt means any Inter-Company Payables and any Inter-Company
Receivables (including but not limited to those items and amounts set out in
Part D of Exhibit 2);

 

Inter-Company Payables means, in relation to each Group Company, any amounts
owed as at Closing by that Group Company to any member of the Seller Group
(including in respect of inter-company charges), together with accrued interest,
if any, up to the date of Closing on the terms of the applicable debt;

 

Inter-Company Receivables means, in relation to each Group Company, any amounts
owed as at Closing to that Group Company by any member of the Seller Group
(including in respect of inter-company charges) together with accrued interest,
if any, up to the date of Closing on the terms of the applicable debt;

 

Inter-Company Trading Debt means all amounts owed, outstanding or accrued in the
ordinary course of trading, including any VAT arising on such amounts, as
between any member of the Seller Group and any Group Company in respect of
inter-company trading activity and the provision of services, facilities and
benefits between them;

 

Kazakh Business means the business carried on by the Group Companies in
Kazakhstan;

 

Liabilities means all liabilities, duties and obligations of every description,
whether deriving from contract, common law, statute or otherwise, whether
present or future, actual or contingent or ascertained or unascertained and
whether owed or incurred severally or jointly or as principal or surety;

 

LIBOR means the display rate per annum of the offered quotation for deposits in
dollars for a period of one month which appears on the appropriate page of the
Reuters Screen (or such other page as the parties may agree) at or about
11.00 a.m. London time on the date on which payment of the sum under this
Agreement was due but not paid;

 

Low Case Payout  means US$60 million in respect of each Earnout Period;

 

Management Agreement means a management agreement between AES Ekibastuz LLP, AES
Maikuben LLP, Maikuben West LLP, the Manager and the Purchaser of even date
herewith in the agreed form;

 

Manager has the meaning given to it in the Management Agreement;

 

 

59

--------------------------------------------------------------------------------


 

Management Expenses has the meaning given to it in the Management Agreement;

 

Non-Kazakh Group Companies means the Companies, AES Suntree Power Ltd.,
Kilcormac Trading Ltd and Electric Power Holding VOF;

 

Notice of Dispute has the meaning given in clause 31.2;

 

Owners has the meaning given to it in the Management Agreement;

 

Parent has the meaning given to it in the Management Agreement;

 

Parent Undertaking has the meaning ascribed to it in the definition of
Subsidiary Undertaking below;

 

Properties means the freehold and leasehold interests of the Group Companies;

 

Proposed Transactions means the transactions contemplated by the Transaction
Documents;

 

Purchaser’s Bank Account means the Purchaser’s bank account details of which are
advised by the Purchaser to the Seller in writing no later than 10 Business Days
before Closing;

 

Purchaser Group means the Purchaser and its Affiliates from time to time;

 

Purchaser’s Warranties means the warranties given by the Purchaser pursuant to
Schedule 3;

 

Reorganisation means the reorganisation of the Seller’s holding of the Group
Companies, as such reorganisation is specified in Exhibit 5;

 

Representatives has the meaning given in clause 16.1;

 

Reviewed Line Item Amount means the amount of any line item set out in Part B of
Exhibit 3 (and no others) in relation to each Target Company as shown in the
reviewed accounts for 30 September 2007;

 

Seller Group means the Seller and its Affiliates from time to time but excluding
the Group Companies;

 

Seller’s Bank Account means the Seller’s bank account details of which are
advised by the Seller to the Purchaser in writing no later than 10 Business Days
before Closing;

 

Seller Warranties means the warranties given by the Seller pursuant to clause 7;

 

Shares means all the issued share capital of each of the Companies;

 

Subsidiary Undertaking means, in relation to an undertaking (the Parent
Undertaking), any other undertaking in which the Parent Undertaking (or persons
acting on its or their behalf) for the time being directly or indirectly holds
or controls either:

 

(a)                                  a majority of the voting rights exercisable
at general meetings of the members of that undertaking on all, or substantially
all, matters; or

 

(b)                                 the right to appoint or remove directors
having a majority of the voting rights exercisable at meetings of the board of
directors of that undertaking on all, or substantially all, matters,

 

 

 

60

--------------------------------------------------------------------------------


 

and any undertaking which is a Subsidiary Undertaking of another undertaking
shall also be a Subsidiary Undertaking of any further undertaking of which that
other is a Subsidiary Undertaking;

 

Surviving Provisions means clauses 15 (Announcements), 16 (Confidentiality), 17
(Non-Solicitation), 18 (Assignment), 20 (Costs), 21 (Notices), 22 (Conflict with
other Agreements), 23 (Whole Agreement), 24 (Waivers, Rights and Remedies), 28
(Variations), 29 (Invalidity), 30 (No Third Party Enforcement Rights), 31
(Governing law and Jurisdiction) and Schedule 10 (Definitions and
Interpretation);

 

Target Companies means the companies which are listed in Schedule 1 and Target
Company means any of them;

 

Tariff Freeze means (i) a reduction in tariffs for the sale of electricity
and/or the sale price of coal (either of general or specific application) and/or
(ii) the imposition of a levy, or surcharge or other cost or the increase of
existing costs in each case following a non-binding request from any Government
Entity which the Parent requires or requests the Manager to implement pursuant
to clause 3.26B of the Management Agreement.

 

tax or taxation includes, without limitation, (a) taxes on gross or net income,
profits and gains, and (b) all other taxes, levies, duties, imposts, charges and
withholdings of any nature, including any excise, property, value added, sales,
use, occupation, transfer, franchise and payroll taxes and any national
insurance or social security contributions, and any payment whatsoever which the
relevant person may be or become bound to make to any person as a result of the
discharge by that person of any tax which the relevant person has failed to
discharge, together with all penalties, charges and interest relating to any of
the foregoing or to any late or incorrect return in respect of any of them, and
regardless of whether such taxes, levies, duties, imposts, charges,
withholdings, penalties and interest are chargeable directly or primarily
against or attributable directly or primarily to the relevant person or any
other person and of whether any amount in respect of them is recoverable from
any other person;

 

Title Warranties means the warranties set out in clauses 7.2(a), (insofar as it
relates to corporate authorisations), 7.2(b)(i), 7.2(e) and 7.2(g) above and
Title Warranty means any of them;

 

Total Consideration has the meaning given to it in clause 2.7;

 

Total Estimated Reviewed Line Items Amount means the aggregate amount of each of
the line items set out in Part B of Exhibit 3 (and no others) in relation to
each Target Company as shown in the reviewed accounts for 30 September 2007;

 

Total Estimated Reviewed Line Items Amount means $24,625,386;

 

Transaction Documents means this Agreement, the Disclosure Letter, the
Management Agreement and any other documents in Agreed Form;

 

Unconditional Date has the meaning given in clause 3.6;

 

undertaking means a body corporate, corporation or partnership or an
unincorporated association carrying on trade or a business with or without a
view to profit.  In relation to an undertaking which is not a company,
expressions in this Agreement appropriate to companies are to be construed as
references to the corresponding persons, officers, documents or organs (as the
case may be) appropriate to undertakings of that description;

 

 

61

--------------------------------------------------------------------------------


 

US GAAP means the generally accepted accounting principles and practices
applicable in the United States of America; and

 

Working Hours means 9.30 a.m. to 5.30 p.m. in the relevant location on a
Business Day.

 

2.                                       Interpretation.  In this Agreement,
unless the context otherwise requires:

 

(a)                                  references to a person include any
individual, firm, body corporate (wherever incorporated), government, state or
agency of a state or any joint venture, association, partnership, works council
or employee representative body (whether or not having separate legal
personality);

 

(b)                                 headings do not affect the interpretation of
this Agreement; the singular shall include the plural and vice versa; and
references to one gender include all genders;

 

(c)                                  references to any English legal term or
concept shall, in respect of any jurisdiction other than England, be construed
as references to the term or concept which most nearly corresponds to it in that
jurisdiction;

 

(d)                                 references to U.S. dollars or dollars or $
are references to the lawful currency from time to time of the United States of
America;

 

(e)                                  for the purposes of applying a reference to
a monetary sum expressed in dollars, an amount in a different currency shall,
unless otherwise expressly provided in this Agreement, be deemed to be an amount
in dollars translated at the Exchange Rate at the relevant date (which in
relation to a Claim, shall be the date of the receipt of notice of that Claim
under Schedule 2);

 

(f)                                    any statement in this Agreement qualified
by the expression so far as the Seller is aware or to the best of the Seller’s
knowledge or any similar expression shall be deemed only to be made on the basis
of the actual knowledge, at the date of this Agreement, of the following persons
and in each case in respect only of the clauses identified below against their
respective names and shall carry no requirement to make enquiries of any other
person:

 

Name

 

Clauses

Igor Sergeev

 

7.2 (f)

 

 

 

Igor Sergeev

 

7.2 (h)

 

 

 

Fernando Gonzalez

 

7.2 (m)

 

 

 

Fernando Gonzalez / Igor Sergeev

 

7.2 (n)

 

 

 

Igor Sergeev / Mike Jonagan

 

7.2 (t)

 

 

 

Igor Sergeev

 

7.2 (u)

 

 

 

Igor Sergeev

 

7.2 (v)

 

 

 

Igor Sergeev/Mike Jonagan

 

Schedule 2 paragraph 8

 

 

62

--------------------------------------------------------------------------------


 

(g)                                 any phrase introduced by the terms
including, include, in particular or any similar expression shall be construed
as illustrative and shall not limit the sense of the words preceding those
terms; and

 

(h)                                 any reference in this Agreement to a time of
day shall refer to London time unless stated otherwise.

 

3.                                       Enactments.  Except as otherwise
expressly provided in this Agreement, any express reference to an enactment
(which includes any legislation in any jurisdiction) includes references to
(i) that enactment as amended, consolidated or re-enacted by or under any other
enactment before or after the date of this Agreement; (ii) any enactment which
that enactment re-enacts (with or without modification); and (iii) any
subordinate legislation (including regulations) made (before or after the date
of this Agreement) under that enactment, as amended, consolidated or re-enacted
as described in (i) or (ii) above, except to the extent that any of the matters
referred to in (i) to (iii) occurs after the date of this Agreement and
increases or alters the liability of the Seller or the Purchaser (or any person
on whose behalf it is acting as agent pursuant to this Agreement) under this
Agreement.

 

4.                                       Schedules.  The Schedules comprise
schedules to this Agreement and form part of this Agreement.

 

5.                                       Inconsistencies.  Where there is any
inconsistency between the definitions set out in this Schedule and the
definitions set out in any clause or any other Schedule, then, for the purposes
of construing such clause or Schedule, the definitions set out in such clause or
Schedule shall prevail.

 

 

 

63

--------------------------------------------------------------------------------


 

SIGNATURE

 

This Agreement is signed by duly authorised representatives of the parties:

 

SIGNED

)

SIGNATURE:

 

for and on behalf of

)

 

 

ANTURIE BETEILIGUNGSVERWALTUNGS

)

NAME:

FERNANDO O.

GmbH

)

 

GONZALEZ

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED

)

SIGNATURE:

 

for and on behalf of

)

 

 

KAZAKHMYS POWER B.V.

)

NAME:

OLEG NOVACHUK

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED

)

SIGNATURE:

 

for and on behalf of

)

 

 

KAZAKHMYS PLC

)

NAME:

OLEG NOVACHUK

 

 

 

64

--------------------------------------------------------------------------------
